Confidential Treatment Requested

 

Exhibit 10.5

 

 

2/98(R051903)000000000                                       
                              *LEAS1998*

 

MASTER LEASE AGREEMENT

 

dated as of 9/19/03 (“Agreement”)

 

THIS AGREEMENT is between General Electric Capital Corporation (together with
its successors and assigns, if any, “Lessor”) and InterCept, Inc. (“Lessee”).
Lessor has an office at 1000 Windward Concourse Suite 403, Alpharetta, GA 30005.
Lessee is a corporation organized and existing under the laws of the state of
Georgia. Lessee’s mailing address and chief place of business is3150 Holcomb
Bridge Road, Norcross, GA 30071. This Agreement contains the general terms that
apply to the leasing of Equipment from Lessor to Lessee. Additional terms (term,
rent, options, etc.) and any amendments to this Agreement that apply to the
Equipment shall be contained on a schedule (“Schedule”).

 

1.   LEASING:

 

(a) Lessor agrees to lease to Lessee, and Lessee agrees to lease from Lessor,
the equipment and the property (“Equipment”) described in any Schedule signed by
the authorized representatives of both parties.

 

(b) Lessor shall purchase Equipment from the manufacturer or supplier
(“Supplier”) and lease it to Lessee if on or before the Last Delivery Date
Lessor receives (i) a Schedule for the Equipment, (ii) evidence of insurance
which complies with the requirements of Section 9, and (iii) such other
documents as Lessor may reasonably request. Each of the documents required above
must be in form and substance satisfactory to Lessor. Lessor hereby appoints
Lessee its agent for inspection and acceptance of the Equipment from the
Supplier. Once the Schedule is signed, the Lessee may not cancel the Schedule,
except and in strict compliance with the terms and conditions of any
CANCELLATION OPTION expressly provided by the terms of such Schedule.

 

2.   TERM, RENT AND PAYMENT:

 

(a) The rent payable for the Equipment and Lessee’s right to use the Equipment
shall begin on the earlier of (i) the date when the Lessee signs the Schedule
and accepts the Equipment or (ii) when Lessee has accepted the Equipment under a
Certificate of Acceptance (“Lease Commencement Date”). The term of this
Agreement shall be the period specified in the applicable Schedule. The word
“term” shall include all basic and any renewal terms; provided any such renewal
terms have been mutually agreed upon in writing by the authorized
representatives of both parties.

 

(b) Lessee shall pay rent to Lessor at its address stated above, except as
otherwise directed by Lessor. Rent payments shall be in the amount set forth in,
and due as stated in the applicable Schedule. If any Advance Rent (as stated in
a Schedule) is payable, it shall be due when the Lessee signs a Schedule.
Advance Rent shall be applied to the first rent payment and the balance, if any,
to the final rent payment(s) under such Schedule. In no event shall any Advance
Rent or any other rent payments be refunded to Lessee. If rent is not paid
within ten (10) days of its due date, Lessee agrees to pay a late charge of
three cents ($.03) per dollar on, and in addition to, the amount of such rent
but not exceeding the lawful maximum, if any.

 

3.   RENT ADJUSTMENT:

 

(a) If, solely as a result of Congressional enactment of any law (including,
without limitation, any modification of, or amendment or addition to, the
Internal Revenue Code of 1986, as amended, (“Code”)), the maximum effective
corporate income tax rate (exclusive of any minimum tax rate) for calendar-year
taxpayers (“Effective Rate”) is higher than thirty-five percent (35%) for any
year during the lease term, then Lessor shall have the right to increase such
rent payments by requiring payment of a single additional sum. The additional
sum shall be equal to the product of (i) the Effective Rate (expressed as a
decimal) for such year less .35 (or, in the event that any adjustment has been
made hereunder for any previous year, the Effective Rate (expressed as a
decimal) used in calculating the next previous adjustment) times (ii) the
adjusted Termination Value (defined below), divided by (iii) the difference
between the new Effective Rate (expressed as a decimal) and one (1). The
adjusted Termination Value shall be the Termination Value (calculated as of the
first rent due in the year for which the adjustment is being made) minus the Tax
Benefits that would be allowable under Section 168 of the Code (as of the first
day of the year for which such adjustment is being made and all future years of
the lease term). The Termination Values and Tax Benefits are defined on the
Schedule. Lessee shall pay to Lessor the full amount of the additional rent
payment on the later of (i) receipt of notice or (ii) the first day of the year
for which such adjustment is being made.

 

(b) Lessee’s obligations under this Section 3 shall survive any expiration or
termination of this Agreement.

 

 



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

4.   TAXES:

 

(a) If permitted by law, Lessee shall report and pay promptly all taxes, fees
and assessments due, imposed, assessed or levied against any Equipment (or
purchase, ownership, delivery, leasing, possession, use or operation thereof),
this Agreement (or any rents or receipts hereunder), any Schedule, Lessor or
Lessee by any governmental entity or taxing authority during or related to the
term of this Agreement, including, without limitation, all license and
registration fees, and all sales, use, personal property, excise, gross
receipts, franchise, stamp or other taxes, imposts, duties and charges, together
with any penalties, fines or interest thereon (collectively “Taxes”). Lessee
shall have no liability for Taxes imposed by the United States of America or any
state or political subdivision thereof which are on or measured by the net
income of Lessor except as provided in Sections 3 and 14(c). Lessee shall
promptly reimburse Lessor (on an after tax basis) for any Taxes charged to or
assessed against Lessor. Lessee shall show Lessor as the owner of the Equipment
on all tax reports or returns, and send Lessor a copy of each report or return
and evidence of Lessee’s payment of Taxes upon request.

 

(b) Lessee’s obligations, and Lessor’s rights and privileges, contained in this
Section 4 shall survive the expiration or other termination of this Agreement.

 

5.   REPORTS:

 

(a) If any tax or other lien shall attach to any Equipment, Lessee will notify
Lessor in writing, within ten (10) days after Lessee becomes aware of the tax or
lien. The notice shall include the full particulars of the tax or lien and the
location of such Equipment on the date of the notice.

 

(b) Lessee will deliver to Lessor, Lessee’s complete financial statements,
certified by a recognized firm of certified public accountants within ninety
(90) days of the close of each fiscal year of Lessee. Lessee will deliver to
Lessor copies of Lessee’s quarterly financial report certified by the chief
financial officer of Lessee, within ninety (90) days of the close of each fiscal
quarter of Lessee. Lessee will deliver to Lessor all Forms 10-K and 10-Q, if
any, filed with the Securities and Exchange Commission within thirty (30) days
after the date on which they are filed. Documents required to be delivered
pursuant to this Section 5(b) shall be deemed to have been delivered on the date
on which Lessee posts such documents on Lessee’s public website on the Internet,
and no delivery of paper documents shall be required so long as Lessee posts the
required documents to Lessee’s public website on the Internet.

 

(c) Lessor may inspect any Equipment during normal business hours after giving
Lessee reasonable prior notice.

 

(d) Lessee will keep the Equipment at the Equipment Location (specified in the
applicable Schedule) and will give Lessor prior written notice of any relocation
of Equipment. If Lessor asks, Lessee will promptly notify Lessor in writing of
the location of any Equipment.

 

(e) If any Equipment is lost or damaged (where the estimated repair costs would
exceed the greater of ten percent (10%) of the original Equipment cost or ten
thousand and 00/100 dollars ($10,000)), or is otherwise involved in an accident
causing personal injury or property damage, Lessee will promptly and fully
report the event to Lessor in writing.

 

(f) Lessee will furnish a certificate of an authorized officer of Lessee stating
that he has reviewed the activities of Lessee and that, to the best of his
knowledge, there exists no default or event which with notice or lapse of time
(or both) would become such a default within thirty (30) days after any written
request by Lessor.

 

(g) Lessee will promptly notify Lessor of any change in Lessee’s state of
incorporation or organization.

 

6.   DELIVERY, USE AND OPERATION:

 

(a) All Equipment shall be shipped directly from the Supplier to Lessee.

 

(b) Lessee agrees that the Equipment will be used by Lessee solely in the
conduct of its business and in a manner complying with all applicable laws,
regulations and insurance policies and Lessee shall not discontinue use of the
Equipment.

 

(c) Lessee will not move any Equipment from the location specified on the
Schedule, without the prior written consent of Lessor, such consent not to be
unreasonably withheld or delayed.

 

(d) Lessee will keep the Equipment free and clear of all liens and encumbrances
other than those which result from acts of Lessor.

 



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(e) Lessor shall not disturb Lessee’s quiet enjoyment of the Equipment during
the term of the Agreement unless a default has occurred and is continuing under
this Agreement.

 

7.   MAINTENANCE:

 

(a) Lessee will, at its sole expense, maintain each unit of Equipment in good
operating order and repair, normal wear and tear excepted. The Lessee shall also
maintain the Equipment in accordance with manufacturer’s recommendations. Lessee
shall make all alterations or modifications required to comply with any
applicable law, rule or regulation during the term of this Agreement. If Lessor
requests, Lessee shall affix plates, tags or other identifying labels showing
ownership thereof by Lessor. The tags or labels shall be placed in a prominent
position on each unit of Equipment.

 

(b) Lessee will not attach or install anything on any Equipment that will impair
the originally intended function or use of such Equipment without the prior
written consent of Lessor, such consent not to be unreasonably withheld or
delayed. All additions, parts, supplies, accessories, and equipment
(“Additions”) furnished or attached to any Equipment that are not readily
removable shall become the property of Lessor. All Additions shall be made only
in compliance with applicable law. Lessee will not attach or install any
Equipment to or in any other personal or real property without the prior written
consent of Lessor, such consent not to be unreasonably withheld or delayed
provided Lessee uses commercially reasonable efforts to obtain executed waivers
of real property interests affecting the installed or attached Equipment.

 

8.     STIPULATED LOSS VALUE: If for any reason any unit of Equipment becomes
worn out, lost, stolen, destroyed, irreparably damaged or unusable (“Casualty
Occurrences”) Lessee shall promptly and fully notify Lessor in writing. Lessee
shall pay Lessor the sum of (i) the Stipulated Loss Value (see Schedule) of the
affected unit determined as of the rent payment date prior to the Casualty
Occurrence; and (ii) all rent and other amounts which are then due under this
Agreement on the Payment Date (defined below) for the affected unit. The Payment
Date shall be the next rent payment date after the Casualty Occurrence. Upon
Payment of all sums due hereunder, the term of this lease as to such unit shall
terminate.

 

9.   INSURANCE:

 

(a) Lessee shall bear the entire risk of any loss, theft, damage to, or
destruction of, any unit of Equipment from any cause whatsoever from the time
the Equipment is shipped to Lessee.

 

(b) Lessee agrees, at its own expense, to keep all Equipment insured for such
amounts and against such hazards as Lessor may reasonably require. All such
policies shall be with companies, and on terms, reasonably satisfactory to
Lessor. The insurance shall include coverage for damage to or loss of the
Equipment, liability for personal injuries, death or property damage. Lessor
shall be named as additional insured with a loss payable clause in favor of
Lessor, as its interest may appear, irrespective of any breach of warranty or
other act or omission of Lessee. The insurance shall provide for liability
coverage in an amount equal to at least ONE MILLION U.S. DOLLARS ($1,000,000.00)
total liability per occurrence, unless otherwise stated in any Schedule. The
casualty/property damage coverage shall be in an amount equal to the higher of
the Stipulated Loss Value or the full replacement cost of the Equipment. No
insurance shall be subject to any co-insurance clause. The insurance policies
shall provide that the insurance may not be altered or canceled by the insurer
until after thirty (30) days written notice to Lessor. Lessee agrees to deliver
to Lessor evidence of insurance reasonably satisfactory to Lessor.

 

(c) Lessee hereby appoints Lessor as Lessee’s attorney-in-fact to make proof of
loss and claim for insurance, and to make adjustments with insurers and to
receive payment of and execute or endorse all documents, checks or drafts in
connection with insurance payments. Lessor shall not act as Lessee’s
attorney-in-fact unless Lessee is in default. Lessee shall pay any reasonable
expenses of Lessor in adjusting or collecting insurance. Lessee will not make
adjustments with insurers except with respect to claims for damage to any unit
of Equipment where the repair costs are less than the lesser of ten percent
(10%) of the original Equipment cost or ten thousand and 00/100 dollars
($10,000). Lessor may, at its option, apply proceeds of insurance, in whole or
in part, to (i) repair or replace Equipment or any portion thereof, or (ii)
satisfy any obligation of Lessee to Lessor under this Agreement.

 

10.   RETURN OF EQUIPMENT:

 

(a) At the expiration or termination of this Agreement or any Schedule, Lessee
shall perform any testing and repairs required to place the units of Equipment
in the same condition and appearance as when received by Lessee (reasonable wear
and tear excepted) and in good working order for the original intended purpose
of the Equipment. If required the units of Equipment shall be deinstalled,
disassembled and crated by an authorized manufacturer’s representative or such
other service person as is reasonably satisfactory to Lessor. Lessee shall
remove installed markings that are not necessary for the operation, maintenance
or repair of the Equipment. All Equipment will be cleaned, cosmetically
acceptable, and in such condition as to be immediately installed into use in a
similar environment for which the Equipment was originally intended to be used.
All waste material and fluid must be removed from the Equipment and disposed of
in accordance with then current waste disposal laws. Lessee shall return the
units of Equipment to a location within the continental

 



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

United States as Lessor shall direct. Lessee shall obtain and pay for a policy
of transit insurance for the redelivery period in an amount equal to the
replacement value of the Equipment. The transit insurance must name Lessor as
the loss payee. The Lessee shall pay for all costs to comply with this section
(a).

 

(b) Until Lessee has fully complied with the requirements of Section 10(a)
above, Lessee’s rent payment obligation and all other obligations under this
Agreement shall continue from month to month notwithstanding any expiration or
termination of the lease term. Lessor may terminate the Lessee’s right to use
the Equipment upon ten (10) days notice to Lessee.

 

(c) Lessee shall provide to Lessor a detailed inventory of all components of the
Equipment including model and serial numbers. Lessee shall also provide an
up-to-date copy of all other documentation pertaining to the Equipment. All
service manuals, blue prints, process flow diagrams, operating manuals,
inventory and maintenance records shall be given to Lessor at least ninety (90)
days and not more than one hundred twenty (120) days prior to lease termination.

 

(d) Lessee shall make the Equipment available for on-site operational
inspections by potential purchasers at least one hundred twenty (120) days prior
to and continuing up to lease termination. Lessor shall provide Lessee with
reasonable notice prior to any inspection. Lessee shall provide personnel, power
and other requirements reasonably necessary to demonstrate electrical, hydraulic
and mechanical systems for each item of Equipment.

 

11.   DEFAULT AND REMEDIES:

 

(a) Lessor may in writing declare this Agreement in default if: (i) Lessee
breaches its obligation to pay rent or any other sum when due and fails to cure
the breach within ten (10) days after written notice from Lessor, unless the
failure to pay is solely due to Lessor’s failure to initiate a payment order in
accordance with an ACH agreement between Lessor and Lessee if then in effect ;
(ii) Lessee breaches any of its insurance obligations under Section 9; (iii)
Lessee breaches any of its other obligations and fails to cure that breach
within thirty (30) days after written notice from Lessor; (iv) any
representation or warranty made by Lessee in connection with this Agreement
shall be false or misleading in any material respect; (v) Lessee or any
guarantor or other obligor for the Lessee’s obligations hereunder (“Guarantor”)
becomes insolvent or ceases to do business as a going concern; (vi) any
Equipment is illegally used; (vii) if Lessee or any Guarantor is a natural
person, any death or incompetency of Lessee or such Guarantor; or (viii) a
petition is filed by or against Lessee or any Guarantor under any bankruptcy or
insolvency laws and in the event of an involuntary petition, the petition is not
dismissed within forty-five (45) days of the filing date. The default
declaration shall apply to all Schedules unless specifically excepted by Lessor.

 

(b) After a default, at the request of Lessor, Lessee shall comply with the
provisions of Section 10(a). Lessee hereby authorizes Lessor to peacefully enter
any premises where any Equipment may be and take possession of the Equipment.
Lessee shall immediately pay to Lessor without further demand as liquidated
damages for loss of a bargain and not as a penalty, the Stipulated Loss Value of
the Equipment (calculated as of the rent payment date prior to the declaration
of default), and all rents and other sums then due under this Agreement and all
Schedules. Lessor may terminate this Agreement as to any or all of the
Equipment. A termination shall occur only upon written notice by Lessor to
Lessee and only as to the units of Equipment specified in any such notice.
Lessor may, but shall not be required to, sell Equipment at private or public
sale, in bulk or in parcels, with or without notice, and without having the
Equipment present at the place of sale. Lessor may also, but shall not be
required to, lease, otherwise dispose of or keep idle all or part of the
Equipment. Lessor may use Lessee’s premises for a reasonable period of time for
any or all of the purposes stated above without liability for rent, costs,
damages or otherwise. The proceeds of sale, lease or other disposition, if any,
shall be applied in the following order of priorities: (i) to pay all of
Lessor’s costs, charges and expenses incurred in taking, removing, holding,
repairing and selling, leasing or otherwise disposing of Equipment; then, (ii)
to the extent not previously paid by Lessee, to pay Lessor all sums due from
Lessee under this Agreement; then (iii) to reimburse to Lessee any sums
previously paid by Lessee as liquidated damages; and (iv) any surplus shall be
retained by Lessor. Lessee shall immediately pay any deficiency in (i) and (ii)
above.

 

(c) The foregoing remedies are cumulative, and any or all thereof may be
exercised instead of or in addition to each other or any remedies at law, in
equity, or under statute. Lessee waives notice of sale or other disposition (and
the time and place thereof), and the manner and place of any advertising. Lessee
shall pay Lessor’s actual attorney’s fees incurred in connection with the
enforcement, assertion, defense or preservation of Lessor’s rights and remedies
under this Agreement, or if prohibited by law, such lesser sum as may be
permitted. Waiver of any default shall not be a waiver of any other or
subsequent default.

 

(d) Any default under the terms of this or any other agreement between Lessor
and Lessee may be declared by Lessor a default under this and any such other
agreement.

 

12.    ASSIGNMENT: LESSEE SHALL NOT SELL, TRANSFER, ASSIGN, ENCUMBER OR SUBLET
ANY EQUIPMENT OR THE INTEREST OF LESSEE IN THE EQUIPMENT WITHOUT THE PRIOR
WRITTEN CONSENT OF LESSOR. Lessor may, without the consent of Lessee, assign
this Agreement, any Schedule or the right to enter into a Schedule. Lessee
agrees that if Lessee receives written notice of an assignment from Lessor,
Lessee will pay all rent and all other amounts payable under any assigned
Schedule to such assignee or as instructed by Lessor. Lessee also agrees to
confirm in writing receipt of the notice of assignment as may be reasonably
requested by assignee. Lessee hereby waives and agrees not to assert against any
such assignee any defense, set-off, recoupment claim or counterclaim which
Lessee has or may at any time have against Lessor for any reason whatsoever.

 



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

13.    NET LEASE: Lessee is unconditionally obligated to pay all rent and other
amounts due for the entire lease term no matter what happens, even if the
Equipment is damaged or destroyed, if it is defective or if Lessee no longer can
use it. Lessee is not entitled to reduce or set-off against rent or other
amounts due to Lessor or to anyone to whom Lessor assigns this Agreement or any
Schedule whether Lessee’s claim arises out of this Agreement, any Schedule, any
statement by Lessor, Lessor’s liability or any manufacturer’s liability, strict
liability, negligence or otherwise.

 

14.   INDEMNIFICATION:

 

(a) Lessee hereby agrees to indemnify Lessor, its agents, employees, successors
and assigns (on an after tax basis) from and against any and all losses,
damages, penalties, injuries, claims, actions and suits, including legal
expenses, of whatsoever kind and nature arising out of or relating to the
Equipment or this Agreement, except to the extent the losses, damages,
penalties, injuries, claims, actions, suits or expenses result from Lessor’s
gross negligence or willful misconduct (“Claims”). This indemnity shall include,
but is not limited to, Lessor’s strict liability in tort and Claims, arising out
of the selection, manufacture, purchase, acceptance or rejection of Equipment,
the ownership of Equipment during the term of this Agreement, and the delivery,
lease, possession, maintenance, uses, condition, return or operation of
Equipment (including, without limitation, latent and other defects, whether or
not discoverable by Lessor or Lessee and any claim for patent, trademark or
copyright infringement or environmental damage). Lessee shall, upon Lessor’s
written request, defend any actions based on, or arising out of, any of the
foregoing.

 

(b) Lessee hereby represents, warrants and covenants that (i) on the Lease
Commencement Date for any unit of Equipment, such unit will qualify for all of
the items of deduction and credit specified in Section C of the applicable
Schedule (“Tax Benefits”) in the hands of Lessor, and (ii) at no time during the
term of this Agreement will Lessee take or omit to take, nor will it permit any
sublessee or assignee to take or omit to take, any action (whether or not such
act or omission is otherwise permitted by Lessor or by this Agreement), which
will result in the disqualification of any Equipment for, or recapture of, all
or any portion of such Tax Benefits.

 

(c) If as a result of a breach of any representation, warranty or covenant of
the Lessee contained in this Agreement or any Schedule (i) tax counsel of Lessor
shall determine that Lessor is not entitled to claim on its Federal income tax
return all or any portion of the Tax Benefits with respect to any Equipment, or
(ii) any Tax Benefit claimed on the Federal income tax return of Lessor is
disallowed or adjusted by the Internal Revenue Service, or (iii) any Tax Benefit
is recalculated or recaptured (any determination, disallowance, adjustment,
recalculation or recapture being a “Loss”), then Lessee shall pay to Lessor, as
an indemnity and as additional rent, an amount that shall, in the reasonable
opinion of Lessor, cause Lessor’s after-tax economic yields and cash flows to
equal the Net Economic Return that would have been realized by Lessor if such
Loss had not occurred. Such amount shall be payable upon demand accompanied by a
statement describing in reasonable detail such Loss and the computation of such
amount. The economic yields and cash flows shall be computed on the same
assumptions, including tax rates as were used by Lessor in originally evaluating
the transaction (“Net Economic Return”). If an adjustment has been made under
Section 3 then the Effective Rate used in the next preceding adjustment shall be
substituted.

 

(d) All references to Lessor in this Section 14 include Lessor and the
consolidated taxpayer group of which Lessor is a member. All of Lessor’s rights,
privileges and indemnities contained in this Section 14 shall survive the
expiration or other termination of this Agreement. The rights, privileges and
indemnities contained herein are expressly made for the benefit of, and shall be
enforceable by Lessor, its successors and assigns.

 

15.    DISCLAIMER: LESSEE ACKNOWLEDGES THAT IT HAS SELECTED THE EQUIPMENT
WITHOUT ANY ASSISTANCE FROM LESSOR, ITS AGENTS OR EMPLOYEES. LESSOR DOES NOT
MAKE, HAS NOT MADE, NOR SHALL BE DEEMED TO MAKE OR HAVE MADE, ANY WARRANTY OR
REPRESENTATION, EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, WITH RESPECT TO THE
EQUIPMENT LEASED UNDER THIS AGREEMENT OR ANY COMPONENT THEREOF, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY AS TO DESIGN, COMPLIANCE WITH SPECIFICATIONS,
QUALITY OF MATERIALS OR WORKMANSHIP, MERCHANTABILITY, FITNESS FOR ANY PURPOSE,
USE OR OPERATION, SAFETY, PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT, OR TITLE.
All such risks, as between Lessor and Lessee, are to be borne by Lessee. Without
limiting the foregoing, Lessor shall have no responsibility or liability to
Lessee or any other person with respect to any of the following; (i) any
liability, loss or damage caused or alleged to be caused directly or indirectly
by any Equipment, any inadequacy thereof, any deficiency or defect (latent or
otherwise) of the Equipment, or any other circumstance in connection with the
Equipment; (ii) the use, operation or performance of any Equipment or any risks
relating to it; (iii) any interruption of service, loss of business or
anticipated profits or consequential damages; or (iv) the delivery, operation,
servicing, maintenance, repair, improvement or replacement of any Equipment. If,
and so long as, no default exists under this Agreement, Lessee shall be, and
hereby is, authorized during the term of this Agreement to assert and enforce
whatever claims and rights Lessor may have against any Supplier of the Equipment
at Lessee’s sole cost and expense, in the name of and for the account of Lessor
and/or Lessee, as their interests may appear.

 

16.    REPRESENTATIONS AND WARRANTIES OF LESSEE: Lessee makes each of the
following representations and warranties to Lessor on the date hereof and on the
date of execution of each Schedule.

 



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(a) Lessee has adequate power and capacity to enter into, and perform under,
this Agreement and all related documents (together, the “Documents”). Lessee is
duly qualified to do business wherever necessary to carry on its present
business and operations, including the jurisdiction(s) where the Equipment is or
is to be located.

 

(b) The Documents have been duly authorized, executed and delivered by Lessee
and constitute valid, legal and binding agreements, enforceable in accordance
with their terms, except to the extent that the enforcement, including
enforcement of remedies, may be limited under laws applicable to creditors
generally.

 

(c) No approval, consent or withholding of objections is required from any
governmental authority or entity with respect to the entry into or performance
by Lessee of the Documents except such as have already been obtained.

 

(d) The entry into and performance by Lessee of the Documents will not: (i)
violate any judgment, order, law or regulation applicable to Lessee or any
provision of Lessee’s Certificate of Incorporation or bylaws; or (ii) result in
any breach of, constitute a default under or result in the creation of any lien,
charge, security interest or other encumbrance upon any Equipment pursuant to
any indenture, mortgage, deed of trust, bank loan or credit agreement or other
instrument (other than this Agreement) to which Lessee is a party.

 

(e) There are no suits or proceedings pending or threatened in court or before
any commission, board or other administrative agency against or affecting
Lessee, which if decided against Lessee will have a material adverse effect on
the ability of Lessee to fulfill its obligations under this Agreement.

 

(f) The Equipment accepted under any Certificate of Acceptance is and will
remain tangible personal property.

 

(g) Each financial statement delivered to Lessor has been prepared in accordance
with generally accepted accounting principles consistently applied. Since the
date of the most recent financial statement, there has been no material adverse
change.

 

(h) Lessee’s exact legal name is as set forth in the first sentence of this
Agreement and Lessee is and will be at all times validly existing and in good
standing under the laws of the State of its incorporation or organization
(specified in the first sentence of this Agreement).

 

(i) The Equipment will at all times be used for commercial or business purposes.

 

(j) Lessee is and will remain in full compliance with all laws and regulations
applicable to it including, without limitation, (i) ensuring that no person who
owns a controlling interest in or otherwise controls Lessee is or shall be (Y)
listed on the Specially Designated Nationals and Blocked Person List maintained
by the Office of Foreign Assets Control (“OFAC”), Department of the Treasury,
and/or any other similar lists maintained by OFAC pursuant to any authorizing
statute, Executive Order or regulation or (Z) a person designated under Section
1(b), (c) or (d) of Executive Order No. 13224 (September 23, 2001), any related
enabling legislation or any other similar Executive Orders, and (ii) compliance
with all applicable Bank Secrecy Act (“BSA”) laws, regulations and government
guidance on BSA compliance and on the prevention and detection of money
laundering violations.

 

17.   EARLY TERMINATION:

 

(a) On or after the First Termination Date (specified in the applicable
Schedule), Lessee may, so long as no default exists hereunder, terminate this
Agreement as to all (but not less than all) of the Equipment on such Schedule as
of a rent payment date (“Termination Date”). Lessee must give Lessor at least
ninety (90) days prior written notice of the termination.

 

(b) Lessee shall, and Lessor may, solicit cash bids for the Equipment on an AS
IS, WHERE IS BASIS without recourse to or warranty from Lessor, express or
implied (“AS IS BASIS”). Prior to the Termination Date, Lessee shall (i) certify
to Lessor any bids received by Lessee and (ii) pay to Lessor (A) the Termination
Value (calculated as of the rent due on the Termination Date) for the Equipment,
and (B) all rent and other sums due and unpaid as of the Termination Date.

 

(c) If all amounts due hereunder have been paid on the Termination Date, Lessor
shall (i) sell the Equipment on an AS IS BASIS for cash to the highest bidder
and (ii) refund the proceeds of such sale (net of any related expenses) to
Lessee up to the amount of the Termination Value. If such sale is not
consummated, no termination shall occur and Lessor shall refund the Termination
Value (less any expenses incurred by Lessor) to Lessee.

 

(d) Notwithstanding the foregoing, Lessor may elect by written notice, at any
time prior to the Termination Date, not to sell the Equipment. In that event, on
the Termination Date Lessee shall (i) return the Equipment (in accordance with
Section 10) and (ii) pay to Lessor all amounts required under Section 17(b) less
the amount of the highest bid certified by Lessee to Lessor.

 



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(e) This Early Termination provision shall not apply to a Schedule which
contains a Cancellation Option, provided Lessee has exercised the Cancellation
Option in accordance with the terms of the applicable Schedule.

 

18.   PURCHASE OPTION:

 

(a) Lessee may at lease expiration purchase all (but not less than all) of the
Equipment in any Schedule on an AS IS BASIS for cash equal to its then Fair
Market Value (plus all applicable sales taxes). Lessee must notify Lessor of its
intent to purchase the Equipment in writing at least one hundred eighty (180)
days in advance. If Lessee is in default or if the Lease has already been
terminated Lessee may not purchase the Equipment.

 

(b) “Fair Market Value” shall mean the price that a willing buyer (who is
neither a lessee in possession nor a used equipment dealer) would pay for the
Equipment in an arm’s-length transaction to a willing seller under no compulsion
to sell. In determining the Fair Market Value the Equipment shall be assumed to
be in the condition in which it is required to be maintained and returned under
this Agreement. If the Equipment is installed it shall be valued on an installed
basis. The costs of removal from current location shall not be a deduction from
the value of the Equipment. If Lessor and Lessee are unable to agree on the Fair
Market Value at least one hundred thirty-five (135) days before lease
expiration, Lessor shall appoint an independent appraiser (reasonably acceptable
to Lessee) to determine Fair Market Value. The independent appraiser’s
determination shall be final, binding and conclusive. Lessee shall bear all
costs associated with any such appraisal.

 

(c) Lessee shall be deemed to have waived this option unless it provides Lessor
with written notice of its irrevocable election to exercise the same within
fifteen (15) days after Fair Market Value is told to Lessee.

 

19.   MISCELLANEOUS:

 

(a) LESSEE AND LESSOR UNCONDITIONALLY WAIVE THEIR RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE
RELATED DOCUMENTS, ANY DEALINGS BETWEEN LESSEE AND LESSOR RELATING TO THE
SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE
RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN LESSEE AND LESSOR. THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT. THIS WAIVER IS IRREVOCABLE. THIS WAIVER MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING. THE WAIVER ALSO SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT,
ANY RELATED DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS
TRANSACTION OR ANY RELATED TRANSACTION. THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

(b) The Equipment shall remain Lessor’s property unless Lessee purchases the
Equipment from Lessor and until such time Lessee shall only have the right to
use the Equipment as a lessee. Any cancellation or termination by Lessor of this
Agreement, any Schedule, supplement or amendment hereto, or the lease of any
Equipment hereunder shall not release Lessee from any then outstanding
obligations to Lessor hereunder. All Equipment shall at all times remain
personal property of Lessor even though it may be attached to real property. The
Equipment shall not become part of any other property by reason of any
installation in, or attachment to, other real or personal property .

 

(c) Time is of the essence of this Agreement. Lessor’s failure at any time to
require strict performance by Lessee of any of the provisions hereof shall not
waive or diminish Lessor’s right at any other time to demand strict compliance
with this Agreement. Lessee agrees, upon Lessor’s request, to execute, or
otherwise authenticate, any document, record or instrument necessary or
expedient for filing, recording or perfecting the interest of Lessor or to carry
out the intent of this Agreement. In addition, Lessee hereby authorizes Lessor
to file a financing statement and amendments thereto describing the Equipment
described in any and all Schedules now and hereafter executed pursuant hereto
and adding any other collateral described therein and containing any other
information required by the applicable Uniform Commercial Code. Lessee
irrevocably grants to Lessor the power to sign Lessee’s name and generally to
act on behalf of Lessee to execute and file financing statements and other
documents pertaining to any or all of the Equipment. Lessee hereby ratifies its
prior authorization for Lessor to file financing statements and amendments
thereto describing the Equipment and containing any other information required
by any applicable law (including without limitation the Uniform Commercial Code)
if filed prior to the date hereof. All notices required to be given hereunder
shall be deemed adequately given if sent by registered or certified mail to the
addressee at its address stated herein, or at such other place as such addressee
may have specified in writing. This Agreement and any Schedule, Exhibits, and
Annexes thereto constitute the entire agreement of the parties with respect to
the subject matter hereof. NO VARIATION OR MODIFICATION OF THIS AGREEMENT OR ANY
WAIVER OF ANY OF ITS PROVISIONS OR CONDITIONS, SHALL BE VALID UNLESS IN WRITING
AND SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE PARTIES HERETO.

 



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(d) If Lessee does not comply with any provision of this Agreement, Lessor shall
have the right, but shall not be obligated, to effect such compliance, in whole
or in part. All reasonable amounts spent and obligations incurred or assumed by
Lessor in effecting such compliance shall constitute additional rent due to
Lessor. Lessee shall pay the additional rent within ten days after the date
Lessor sends written notice to Lessee requesting payment. Lessor’s effecting
such compliance shall not be a waiver of Lessee’s default.

 

(e) Any rent or other undisputed amount not paid to Lessor when due shall bear
interest, from the due date until paid, at the lesser of eighteen percent (18%)
per annum or the maximum rate allowed by law. Any provisions in this Agreement
and any Schedule that are in conflict with any statute, law or applicable rule
shall be deemed omitted, modified or altered to conform thereto.

 

(f) Lessee hereby irrevocably authorizes Lessor to adjust the Capitalized
Lessor’s Cost up or down by no more than ten percent (10%) within each Schedule
to account for equipment change orders, equipment returns, invoicing errors, and
similar matters. Lessee acknowledges and agrees that the rent shall be adjusted
as a result of the change in the Capitalized Lessor’s Cost. Lessor shall send
Lessee a written notice stating the final Capitalized Lessor’s Cost, if it has
changed.

 

(g) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE STATE OF CONNECTICUT (WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES OF SUCH STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, REGARDLESS OF THE LOCATION OF THE EQUIPMENT.

 

(h) Any cancellation or termination by Lessor, pursuant to the provisions of
this Agreement, any Schedule, supplement or amendment hereto, of the lease of
any Equipment hereunder, shall not release Lessee from any then outstanding
obligations to Lessor hereunder.

 

(i) To the extent that any Schedule would constitute chattel paper, as such term
is defined in the Uniform Commercial Code as in effect in any applicable
jurisdiction, no security interest therein may be created through the transfer
or possession of this Agreement in and of itself without the transfer or
possession of the original of a Schedule executed pursuant to this Agreement and
incorporating this Agreement by reference; and no security interest in this
Agreement and a Schedule may be created by the transfer or possession of any
counterpart of the Schedule other than the original thereof, which shall be
identified as the document marked “Original” and all other counterparts shall be
marked “Duplicate”.

 

(j) Each party hereto agrees to keep confidential, the terms and provisions of
the Documents and the transactions contemplated hereby and thereby
(collectively, the “Transactions”). Notwithstanding the foregoing, the
obligations of confidentiality contained herein, as they relate to the
Transactions, shall not apply to the federal tax structure or federal tax
treatment of the Transactions, and each party hereto (and any employee,
representative, or agent of any party hereto) may disclose to any and all
persons, without limitation of any kind, the federal tax structure and federal
tax treatment of the Transactions. The preceding sentence is intended to cause
each Transaction to be treated as not having been offered under conditions of
confidentiality for purposes of Section 1.6011-4(b)(3) (or any successor
provision) of the Treasury Regulations promulgated under Section 6011 of the
Internal Revenue Code of 1986, as amended, and shall be construed in a manner
consistent with such purpose. In addition, each party hereto acknowledges that
it has no proprietary or exclusive rights to the federal tax structure of the
Transactions or any federal tax matter or federal tax idea related to the
Transactions. In addition, notwithstanding the foregoing, Lessee’s obligations
of confidentiality contained herein shall not apply if disclosure is required
pursuant to any state and/or federal securities laws. Unless otherwise permitted
by this Section, neither party will make any public announcement of general
distribution or issue any press release concerning this Agreement or the
Transactions without the other party’s prior written consent, such consent not
to be unreasonably withheld or delayed.

 

IN WITNESS WHEREOF, Lessee and Lessor have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

 

LESSOR:   LESSEE: General Electric Capital Corporation   InterCept, Inc.

By:    /s/ Norm Creveling

--------------------------------------------------------------------------------

 

By:    /s/ Scott R. Meyerhoff

--------------------------------------------------------------------------------

Name:     Norm Creveling

--------------------------------------------------------------------------------

 

Name:  Scott Meyerhoff

--------------------------------------------------------------------------------

Title:    VP-Operations Manager

--------------------------------------------------------------------------------

 

Title:    SVP CFO

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

CS(R020403) 4147020001 *LEAS8760*

COMPUTER EQUIPMENT SCHEDULE

SCHEDULE NO. 001

DATED THIS 9/19/03

TO MASTER LEASE AGREEMENT

DATED AS OF 9/19/03

 

Lessor & Mailing Address:   Lessee & Mailing Address:

--------------------------------------------------------------------------------

General Electric Capital Corporation

  InterCept, Inc.

1000 Windward Concourse Suite 403

  3150 Holcomb Bridge Road

Alpharetta, GA 30005

  Norcross, GA 30071

 

This Schedule is executed pursuant to, and incorporates by reference the terms
and conditions of, and capitalized terms not defined herein shall have the
meanings assigned to them in, the Master Lease Agreement identified above
(“Agreement” said Agreement and this Schedule being collectively referred to as
“Lease”). This Schedule, incorporating by reference the Agreement, constitutes a
separate instrument of lease.

 

A.   Equipment: Subject to the terms and conditions of the Lease, Lessor agrees
to Lease to Lessee the Equipment described below (the “Equipment”).

 

Number

of Units

  

Capitalized

Lessor’s Cost

   Manufacturer            Serial Number    Model and Type of Equipment

--------------------------------------------------------------------------------

1

   $109,320.00    Advanced Financial Solutions    510600869   

2003 VSU-IOP Server, Poweredge 4600

Dual Xeon, Enterprise System, Back Up System and Storage

Equipment immediately listed above is located at: 423 Hayden Station Road,
Windsor, Hartford County, CT 06095

1

   $150,042.00    Advanced Financial Solutions    510600817    2003 VSU-IOP
Server, Poweredge 4600 Dual Xeon, Enterprise System, Back Up System and Storage

Equipment immediately listed above is located at: 21 Alpha Road, Chelmsford,
Middlesex County, MA 01824

1

   $261,421.00    Advanced Financial Solutions         2003 Workstation, Dell
Optiplex GX-260, Monitor, Servers, Storage, Printers and Additional Components

Equipment immediately listed above is located at: 7 B Stuart Road, Chelmsford,
Middlesex County, MA 01824

1

   $260,290.00    Advanced Financial Solutions    392887220    2003 Workstation,
Dell Optiplex GX-260, Monitor, Servers, Storage, Printers and Additional
Components

1

   $924,016.00    Advanced Financial Solutions    392887238    2003 VSU-IOP
Server, Poweredge 4600 Dual Xeon, Enterprise System, Back Up System and Storage

Equipment immediately listed above is located at: 575 University Avenue,
Norwood, Norfolk County, MA 02062

1    $738,345.00    Advanced Financial Solutions         2003 VSU-IOP Server,
Poweredge 4600 Dual Xeon, Enterprise System, Back Up System and Storage

1

   $246,106.00    Advanced Financial Solutions         2003 VSU-IOP Server,
Poweredge 4600 Dual Xeon, Enterprise System, Back Up System and Storage

Equipment immediately listed above is located at: 100 Grove Road, West Deptford,
Gloucester County, NJ 08066

**Equipment is further described on attached Exhibit 1

 

B.   Financial Terms

 

1.

   Advance Rent (if any):     Not Applicable    5.    Basic Term Commencement
Date:     9/15/03

2.

   Capitalized Lessor’s Cost:     $ 2,748,607.06    6.    Lessee Federal Tax ID
No.:     082237359

 

[****] Omitted pursuant to a request for confidential treatment and filed
separately with the Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

3.

   Basic Term (No. of Months):     36 Months.    7.    Last Delivery Date:    
October 1, 2003

4.

   Basic Term Lease Rate Factor:     *******    8.    Daily Lease Rate
Factor:     *********

 

9.   First Termination Date: Twelve (12) months after the Basic Term
Commencement Date.

 

10.   Interim Rent: For the period from and including the Lease Commencement
Date to but not including the Basic Term Commencement Date (“Interim Period”),
Lessee shall pay as rent (“Interim Rent”) for each unit of Equipment, the
product of the Daily Lease Rate Factor times the Capitalized Lessor’s Cost of
such unit times the number of days in the Interim Period. Interim Rent shall be
due on Not Applicable.

 

11.   Basic Term Rent. Commencing on 11/1/03 and on the same day of each monthly
thereafter (each, a “Rent Payment Date”) during the Basic Term, Lessee shall pay
as rent (“Basic Term Rent”) the product of the Basic Term Lease Rate Factor
times the Capitalized Lessor’s Cost of all Equipment on this Schedule.

 

C.   Tax Benefits Depreciation Deductions:

 

1. Depreciation method is the 200% declining balance method, switching to
straight line method for the 1st taxable year for which using the straight line
method with respect to the adjusted basis as of the beginning of such year will
yield a larger allowance, taking into account the 30% or 50% special
depreciation allowance and basis adjustment under Section 168(k)(1) of the Code,
whichever is applicable.

 

2. Recovery Period: 5 years.

 

3. Basis: 100 % of the Capitalized Lessor’s Cost.

 

D.   Property Tax

 

APPLICABLE TO EQUIPMENT LOCATED IN CONNECTICUT: Lessee agrees that it will not
list any of such Equipment for property tax purposes or report any property tax
assessed against such Equipment until otherwise directed in writing by Lessor.
Upon receipt of any property tax bill pertaining to such Equipment from the
appropriate taxing authority, Lessor will pay such tax and will invoice Lessee
for the expense. Upon receipt of such invoice, Lessee will promptly reimburse
Lessor for such expense.

 

PROPERTY TAX NOT APPLICABLE ON EQUIPMENT LOCATED IN MASSACHUSETTS AND NEW
JERSEY.

 

Lessor may notify Lessee (and Lessee agrees to follow such notification)
regarding any changes in property tax reporting and payment responsibilities.

 

E.   Article 2A Notice

 

IN ACCORDANCE WITH THE REQUIREMENTS OF ARTICLE 2A OF THE UNIFORM COMMERCIAL CODE
AS ADOPTED IN THE APPLICABLE STATE, LESSOR HEREBY MAKES THE FOLLOWING
DISCLOSURES TO LESSEE PRIOR TO EXECUTION OF THE LEASE, (A) THE PERSON(S)
SUPPLYING THE EQUIPMENT IS Advanced Financial Solutions, Inc. (THE
“SUPPLIER(S)”), (B) LESSEE IS ENTITLED TO THE PROMISES AND WARRANTIES, INCLUDING
THOSE OF ANY THIRD PARTY, PROVIDED TO THE LESSOR BY SUPPLIER(S), WHICH IS
SUPPLYING THE EQUIPMENT IN CONNECTION WITH OR AS PART OF THE CONTRACT BY WHICH
LESSOR ACQUIRED THE EQUIPMENT AND (C) WITH RESPECT TO SUCH EQUIPMENT, LESSEE MAY
COMMUNICATE WITH SUPPLIER(S) AND RECEIVE AN ACCURATE AND COMPLETE STATEMENT OF
SUCH PROMISES AND WARRANTIES, INCLUDING ANY DISCLAIMERS AND LIMITATIONS OF THEM
OR OF REMEDIES. TO THE EXTENT PERMITTED BY APPLICABLE LAW, LESSEE HEREBY WAIVES
ANY AND ALL RIGHTS AND REMEDIES CONFERRED UPON A LESSEE IN ARTICLE 2A AND ANY
RIGHTS NOW OR HEREAFTER CONFERRED BY STATUTE OR OTHERWISE WHICH MAY LIMIT OR
MODIFY ANY OF LESSOR’S RIGHTS OR REMEDIES UNDER THE DEFAULT AND REMEDIES SECTION
OF THE AGREEMENT.

 

[****] Omitted pursuant to a request for confidential treatment and filed
separately with the Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

F.   Stipulated Loss and Termination Value Table*

 

            stipulated                         # of   termination   loss        
                base   value   value                        

payments

--------------------------------------------------------------------------------

 

% of cost

--------------------------------------------------------------------------------

 

% of cost

--------------------------------------------------------------------------------

                       

1

                               

2

                               

3

                               

4

                               

5

                               

6

                               

7

                               

8

                               

9

                               

10

                               

11

                               

12

  ********                            

13

  ********                            

14

  ********                            

15

  ********                            

16

  ********                            

17

  ********                            

18

  ********                            

19

  ********                            

20

  ********                            

21

  ********                            

22

  ********                            

23

  ********                            

24

  ********                            

25

  ********                            

26

  ********                            

27

  ********                            

28

  ********                            

29

  ********                            

30

  ********                            

31

  ********                            

32

  ********                            

33

  ********                            

34

  ********                            

35

  ********                            

36

  ********                        

 

*The Stipulated Loss Value or Termination Value for any unit of Equipment shall
be the Capitalized Lessor’s Cost of such unit multiplied by the appropriate
percentage derived from the above table. In the event that the Lease is for any
reason extended, then the last percentage figure shown above shall control
throughout any such extended term.

 

G.   Modifications and Additions for This Schedule Only

 

For purposes of this Schedule only, the Agreement is amended as follows:

 

1. The INDEMNIFICATION Section subsection (b) of the Lease is hereby amended by
deleting the word “and” immediately preceding “(ii)” on the second line thereof
and inserting the following at the end thereof:

 

; (iii) each item of Equipment constitutes “qualified property” pursuant to
Section 168(k) of the Internal Revenue Code of 1986, as now and hereafter
amended (the “Code”), and is eligible for the additional first-year depreciation
deduction equal to (A) thirty percent (30%) or (B) fifty percent (50%) of 100%
of the Capitalized Lessor’s Cost of the Equipment contemplated by the Code,
whichever is applicable; (iv) the Equipment shall be treated as originally
placed in service not earlier than the date of the execution and delivery of
this Schedule, or in the event the transaction is a sale-leaseback transaction,
Lessee shall not have placed in service the Equipment subject to this Lease at
any time prior to three months before the execution and delivery of this
Schedule; (v) Lessee

 

[****] Omitted pursuant to a request for confidential treatment and filed
separately with the Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

has not arranged to purchase, and Lessor is not purchasing the Equipment
pursuant to a binding written contract entered into before September 11, 2001,
if clause (iii) (A) above applies, or not before May 06, 2003, if clause (iii)
(B) above applies, and (vi) each item of Equipment shall be placed in service
before January 1, 2005.

 

2    EQUIPMENT SPECIFIC PROVISIONS

 

The MAINTENANCE Section of the Lease is amended by adding the following as the
third sentence in subsection (a):

 

 

Lessee agrees that upon return of the Equipment, it will comply with all
original manufacturer’s performance specifications for new Equipment without
expense to Lessor. Lessee shall, if requested by Lessor, obtain a certificate or
service report from the manufacturer attesting to such condition.

 

Each reference contained in this Agreement to:

 

(a) “Adverse Environmental Condition” shall refer to (i) the existence or the
continuation of the existence, of an Environmental Emission (including, without
limitation, a sudden or non-sudden accidental or non-accidental Environmental
Emission), of, or exposure to, any substance, chemical, material, pollutant,
Contaminant, odor or audible noise or other release or emission in, into or onto
the environment (including, without limitation, the air, ground, water or any
surface) at, in, by, from or related to any Equipment, (ii) the environmental
aspect of the transportation, storage, treatment or disposal of materials in
connection with the operation of any Equipment or (iii) the violation, or
alleged violation of any statutes, ordinances, orders, rules regulations,
permits or licenses of, by or from any governmental authority, agency or court
relating to environmental matters connected with any Equipment.

 

(b) “Affiliate” shall refer, with respect to any given Person, to any Person
that directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person.

 

(c) “Contaminant” shall refer to those substances which are regulated by or form
the basis of liability under any Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls (“PCBs”), and radioactive
substances, or other material or substance which has in the past or could in the
future constitute a health, safety or environmental hazard to any Person,
property or natural resources.

 

(d) “Environmental Claim” shall refer to any accusation, allegation, notice of
violation, claim, demand, abatement or other order on direction (conditional or
otherwise) by any governmental authority or any Person for personal injury
(including sickness, disease or death), tangible or intangible property damage,
damage to the environment or other adverse effects on the environment, or for
fines, penalties or restrictions, resulting from or based upon any Adverse
Environmental Condition.

 

(e) “Environmental Emission” shall refer to any actual or threatened release,
spill, emission, leaking, pumping, injection, deposit, disposal, discharge,
dispersal, leaching or migration into the indoor or outdoor environment, or into
or out of any of the Equipment, including, without limitation, the movement of
any Contaminant or other substance through or in the air, soil, surface water,
groundwater or property.

 

(f) “Environmental Law” shall mean any federal, foreign, state or local law,
rule or regulation pertaining to the protection of the environment, including,
but not limited to, the Comprehensive Environmental Response, Compensation and
Liability Act (“CERCLA”) (42 U.S.C. Section 9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. Section 1801 et seq .), the Federal Water
Pollution Control Act (33 U.S.C. Section 1251 et seq .), the Resource
Conservation and Recovery Act (42 U.S.C. Section 6901 et seq .), the Clean Air
Act (42 U.S.C. Section 7401 et seq .), the Toxic Substances Control Act (15
U.S.C. Section 2601 et seq .), the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. Section 1361 et seq .), and the Occupational Safety
and Health Act (19 U.S.C. Section 651 et seq .), as these laws have been amended
or supplemented, and any analogous foreign, federal, state or local statutes,
and the regulations promulgated pursuant thereto.

 

(g) “Environmental Loss” shall mean any loss, cost, damage, liability,
deficiency, fine, penalty or expense (including, without limitation, reasonable
attorneys’ fees, engineering and other professional or expert fees),
investigation, removal, cleanup and remedial costs (voluntarily or involuntarily
incurred) and damages to, loss of the use of or decrease in value of the
Equipment arising out of or related to any Adverse Environmental Condition.

 

(h) “Person” shall include any individual, partnership, corporation, trust,
unincorporated organization, government or department or agency thereof and any
other entity.

 

Lessee shall fully and promptly pay, perform, discharge, defend, indemnify and
hold harmless Lessor and its Affiliates, successors and assigns, directors,
officers, employees and agents from and against any Environmental Claim or
Environmental Loss.

 

[****] Omitted pursuant to a request for confidential treatment and filed
separately with the Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

The provisions of this Schedule shall survive any expiration or termination of
the Lease and shall be enforceable by Lessor, its successors and assigns.

 

RETURN CONDITIONS: In addition to the provisions provided for in the RETURN OF
EQUIPMENT Section of the Lease, and provided that the Lessee has not elected its
option to purchase the Equipment, Lessee shall, at its expense:

 

(a) Upon the request of Lessor, Lessee shall no later than ninety (90) days
prior to the expiration or other termination of the Lease provide:

 

(i) a detailed inventory of the Equipment (including the model and serial number
of each major component thereof), including, without limitation, all internal
circuit boards, module boards, and software features;

 

(ii) a complete and current set of all manuals, equipment configuration, setup
and operation diagrams, maintenance records and other data that may be
reasonably requested by Lessor concerning the configuration and operation of the
Equipment; and

 

(iii) a certification of the manufacturer or of a maintenance provider
acceptable to Lessor that the Equipment (1) has been tested and is operating in
accordance with manufacturers specifications (together with a report detailing
the condition of the Equipment), the results of such test(s) and inspection(s)
and all repairs that were performed as a result of such test(s) and
inspection(s) and (2) that the Equipment qualifies for the manufacturers used
equipment maintenance program.

 

(b) Upon the request of Lessor, Lessee shall, no later than sixty (60) days
prior to the expiration or other termination of the Lease, make the Equipment
available for on-site operational inspection by persons designated by the Lessor
who shall be duly qualified to inspect the Equipment in its operational
environment.

 

(c) All Equipment shall be cleaned and treated with respect to rust, corrosion
and appearance in accordance with manufacturers recommendations and consistent
with the best practices of dealers in used equipment similar to the Equipment;
shall have no Lessee installed markings or labels which are not necessary for
the operation, maintenance or repair of the Equipment; and shall be in
compliance with all applicable governmental laws, rules and regulations.

 

(d) The Equipment shall be deinstalled and packed by or under the supervision of
the manufacturer or such other person acceptable to Lessor in accordance with
manufacturers recommendations. Without limitation, all internal fluids will
either be drained and disposed of or filled and secured in accordance with
manufacturers recommendations and applicable governmental laws, rules and
regulations.

 

(e) Provide for transportation of the Equipment in a manner consistent with the
manufacturer’s recommendations and practices to any locations within the
continental United States as Lessor shall direct; and shall have the Equipment
unloaded at such locations.

 

3    LEASE TERM OPTIONS

 

Early Lease Term Options

 

The Lease is hereby amended by adding the following to the end thereof:

 

CANCELLATION OPTION:

 

(a) So long as no default exists hereunder and expressly provided that all of
the terms and conditions of this Provision are fulfilled, Lessee may cancel the
Agreement as to all (but not less than all) of the Equipment on this Schedule as
of any one of the Cancellation Dates set forth below (each, a “Cancellation
Date”) upon at least 90 days prior written notice (the “Notice Date”) to Lessor
(which notice shall be irrevocable and shall be sent to the attention of
Lessor’s Asset Management Organization, 44 Old Ridgebury Road, Danbury, CT
06810-5105). Such notice shall state the Cancellation Date which shall apply. If
all of the terms and conditions of this Provision are not fulfilled, this Lease
shall continue in full force and effect and Lessee shall continue to be liable
for all obligations thereunder, including, without limitation, the obligation to
continue paying rent.

 

(b) Prior to the Cancellation Date, Lessee shall

 

(i) pay to Lessor, as additional rent, (A) the Cancellation Value (set forth
below for the applicable Cancellation Date) for the Equipment, plus (B) all rent
and all other sums due and unpaid as of the Cancellation Date (including, but
not limited to, any Rent payment due and payable on the Cancellation Date and
any sales taxes and property taxes); and

 

[****] Omitted pursuant to a request for confidential treatment and filed
separately with the Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(ii) return the Equipment in full compliance with the RETURN OF EQUIPMENT
Section of the Lease, such compliance being independently verified by an
independent appraiser selected by Lessor (reasonably acceptable to Lessee) to
determine that the Equipment is in such compliance, which determination shall be
final, binding and conclusive. Lessee shall bear all costs associated with such
appraiser’s determination and such costs, if any, to cause the Equipment to be
in full compliance with the RETURN OF EQUIPMENT Section of the Lease on or prior
to such Cancellation Date.

 

(c) The Cancellation Dates and the applicable Cancellation Values are as set
forth below:

 

***************                ****************

 

(d) Lessee shall, from the applicable Notice Date through the Cancellation Date,

 

(i) continue to comply with all of the terms and conditions of the Lease,
including, but not limited to, Lessee’s obligation to pay rent, and

 

(ii) make the Equipment available to Lessor in such a manner as to allow Lessor
to market and demonstrate the Equipment to potential purchasers or lessees from
such premises at no cost to Lessor; provided, however, that, subject to Lessor’s
right to market and demonstrate the Equipment to potential purchasers or lessees
from time to time, Lessee may still use the Equipment until the Cancellation
Date.

 

(e) Lessee shall, from the applicable Cancellation Date through the earlier of
the date the Equipment is sold by Lessor to a third party or 30 days following
the Cancellation Date, comply with the following terms and conditions:

 

(i) Continue to provide insurance for the Equipment, at Lessee’s own expense, in
compliance with the terms found in the INSURANCE Section of the Lease, and

 

(ii) Make the Equipment available to Lessor and/or allow Lessor to store the
Equipment at Lessee’s premises, in such a manner as to allow Lessor to market
and demonstrate the Equipment to potential purchasers or lessees from such
premises at no cost to Lessor.

 

(f) The proceeds of any sale or re-lease of the Equipment after Lessee has
exercised its Cancellation Option shall be for the sole benefit of Lessor and
Lessee shall have no interest in or any claim upon any of such proceeds.

 

The Lease is amended by adding the following thereto:

 

EARLY PURCHASE OPTION:

 

(a) Provided that the Lease has not been earlier terminated and provided further
that Lessee is not in default under the Lease or any other agreement between
Lessor and Lessee, Lessee may, UPON AT LEAST 30 DAYS BUT NO MORE THAN 270 DAYS
PRIOR WRITTEN NOTICE TO LESSOR OF LESSEE’S IRREVOCABLE ELECTION TO EXERCISE SUCH
OPTION, purchase on an AS IS BASIS all (but not less than all) of the Equipment
listed and described in this Schedule on the rent payment date (the “Early
Purchase Date”) which is ********months from the Basic Term Commencement Date
for a price equal to ***************************** percent ************* of the
Capitalized Lessor’s Cost (the “FMV Early Option Price”), plus all applicable
sales taxes.

 

Lessor and Lessee agree that the FMV Early Option Price is a reasonable
prediction of the Fair Market Value (as such term is defined in the PURCHASE
OPTION Section subsection (b) of the Lease hereof) of the Equipment at the time
the option is exercisable. Lessor and Lessee agree that if Lessee makes any
non-severable improvement to the Equipment which increases the value of the
Equipment and is not required or permitted by the MAINTENANCE Section or the
RETURN OF EQUIPMENT Section of the Lease prior to lease expiration, then at the
time of such option being exercised, Lessor and Lessee shall adjust the purchase
price to reflect any addition to the price anticipated to result from such
improvement. (The purchase option granted by this subsection shall be referred
to herein as the “Early Purchase Option”.)

 

(b) If Lessee exercises its Early Purchase Option with respect to the Equipment
leased hereunder, then on the Early Purchase Option Date, Lessee shall pay to
Lessor any Rent and other sums due and unpaid on the Early Purchase Option Date
and Lessee shall pay the FMV Early Option Price, plus all applicable sales
taxes, to Lessor in cash.

 

[****] Omitted pursuant to a request for confidential treatment and filed
separately with the Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

H.   Payment Authorization

 

You are hereby irrevocably authorized and directed to deliver and apply the
proceeds due under this Schedule as follows:

 

Company Name       Address       Amount

--------------------------------------------------------------------------------

InterCept, Inc.

 

3150 Holcomb Bridge Road, Norcross, GA

  $2,689,540.00        

New Jersey Sales Tax

              $59,067.06        

 

This authorization and direction is given pursuant to the same authority
authorizing the above-mentioned financing.

 

Pursuant to the provisions of the lease, as it relates to this Schedule, Lessee
hereby certifies and warrants that (i) all Equipment listed above has been
delivered and installed (if applicable) as of the date stated above, and copies
of the Bill(s) of Lading or other documentation acceptable to Lessor which show
the date of delivery are attached hereto; (ii) Lessee has inspected the
Equipment, and all such testing as it deems necessary has been performed by
Lessee, Supplier or the manufacturer; and (iii) Lessee accepts the Equipment for
all purposes of the Lease, the purchase documents and all attendant documents.

 

Lessee does further certify that as of the date hereof (i) Lessee is not in
default under the Lease; (ii) the representations and warranties made by Lessee
pursuant to or under the Lease are true and correct in all material respects on
the date hereof and (iii) Lessee has reviewed and approves of the purchase
documents for the Equipment, if any.

 

Except as expressly modified hereby, all terms and provisions of the Agreement
shall remain in full force and effect. This Schedule is not binding or effective
with respect to the Agreement or Equipment until executed on behalf of Lessor
and Lessee by authorized representatives of Lessor and Lessee, respectively.

 

IN WITNESS WHEREOF, Lessee and Lessor have caused this Schedule to be executed
by their duly authorized representatives as of the date first above written.

 

LESSOR:   LESSEE: General Electric Capital Corporation   InterCept, Inc.

By:    /s/ Norm Creveling

--------------------------------------------------------------------------------

 

By:    /s/ Scott Meyerhoff

--------------------------------------------------------------------------------

Name:     Norm Creveling

--------------------------------------------------------------------------------

 

Name:     /s/ Scott Meyerhoff

--------------------------------------------------------------------------------

Title:    VP-Operations Manager

--------------------------------------------------------------------------------

 

Title:    SVP CFO

--------------------------------------------------------------------------------

 

[****] Omitted pursuant to a request for confidential treatment and filed
separately with the Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

CS(R020403) 4147020002 *LEAS8760*

COMPUTER EQUIPMENT SCHEDULE

SCHEDULE NO. 002

DATED THIS 9/19/03

TO MASTER LEASE AGREEMENT

DATED AS OF 9/19/03

 

Lessor & Mailing Address:   Lessee & Mailing Address:

--------------------------------------------------------------------------------

General Electric Capital Corporation

1000 Windward Concourse Suite 403

Alpharetta, GA 30005

 

InterCept, Inc.

3150 Holcomb Bridge Road

Norcross, GA 30071

 

This Schedule is executed pursuant to, and incorporates by reference the terms
and conditions of, and capitalized terms not defined herein shall have the
meanings assigned to them in, the Master Lease Agreement identified above
(“Agreement” said Agreement and this Schedule being collectively referred to as
“Lease”). This Schedule, incorporating by reference the Agreement, constitutes a
separate instrument of lease.

 

A.   Equipment: Subject to the terms and conditions of the Lease, Lessor agrees
to Lease to Lessee the Equipment described below (the “Equipment”).

 

Number

of Units

  

Capitalized

Lessor’s Cost

   Manufacturer    Serial Number    Model and Type of Equipment

--------------------------------------------------------------------------------

2

  

$610,230.00

  

Advanced Financial Solutions

  

510600851

  

2003 Unisys NDP 1150-B System

Equipment immediately listed above is located at: 423 Hayden Station Road,
Windsor, Hartford County, CT 06095

2

  

$748,254.00

  

Advanced Financial Solutions

  

510600885

  

2003 Unisys NDP 1150-B System

Equipment immediately listed above is located at: 21 Alpha Road, Chelmsford,
Middlesex County, MA 01824

3

  

$2,238,375.00

  

Advanced Financial Solutions

  

2922887212

  

2003 Unisys NDP 1150-B System

Equipment immediately listed above is located at: 575 University Avenue,
Norwood, Norfolk County, MA 02062

 

**Equipment   is further described on attached Exhibit 1

 

B.   Financial Terms

 

1.

  

Advance Rent (if any):     Not Applicable

   5.   

Basic Term Commencement Date:     9/15/03

2.

  

Capitalized Lessor’s Cost:     $ 3,596,859.00

   6.   

Lessee Federal Tax ID No.:     082237359

3.

  

Basic Term (No. of Months):     60 Months.

   7.   

Last Delivery Date:     October 1, 2003

4.

  

Basic Term Lease Rate Factor:     *****

   8.   

Daily Lease Rate Factor:     *****

 

9.   First Termination Date: Twelve (12) months after the Basic Term
Commencement Date.

 

10.   Interim Rent: For the period from and including the Lease Commencement
Date to but not including the Basic Term Commencement Date (“Interim Period”),
Lessee shall pay as rent (“Interim Rent”) for each unit of Equipment, the
product of the Daily Lease Rate Factor times the Capitalized Lessor’s Cost of
such unit times the number of days in the Interim Period. Interim Rent shall be
due on Not Applicable.

 

11.   Basic Term Rent. Commencing on 10/15/03 and on the same day of each month
thereafter (each, a “Rent Payment Date”) during the Basic Term, Lessee shall pay
as rent (“Basic Term Rent”) the product of the Basic Term Lease Rate Factor
times the Capitalized Lessor’s Cost of all Equipment on this Schedule.

 

C.   Tax Benefits         Depreciation Deductions:

 

[****] Omitted pursuant to a request for confidential treatment and filed
separately with the Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

1.    Depreciation method is the 200 % declining balance method, switching to
straight line method for the 1st taxable year for which using the straight line
method with respect to the adjusted basis as of the beginning of such year will
yield a larger allowance, taking into account the 30% or 50% special
depreciation allowance and basis adjustment under Section 168(k)(1) of the Code,
whichever is applicable.

 

2.    Recovery Period: 5 years.

 

3.    Basis: 100 % of the Capitalized Lessor’s Cost.

 

D.   Property Tax

 

APPLICABLE TO EQUIPMENT LOCATED IN CONNECTICUT: Lessee agrees that it will not
list any of such Equipment for property tax purposes or report any property tax
assessed against such Equipment until otherwise directed in writing by Lessor.
Upon receipt of any property tax bill pertaining to such Equipment from the
appropriate taxing authority, Lessor will pay such tax and will invoice Lessee
for the expense. Upon receipt of such invoice, Lessee will promptly reimburse
Lessor for such expense.

 

PROPERTY   TAX NOT APPLICABLE ON EQUIPMENT LOCATED IN MASSACHUSETTS.

 

Lessor may notify Lessee (and Lessee agrees to follow such notification)
regarding any changes in property tax reporting and payment responsibilities.

 

E.   Article 2A Notice

 

IN ACCORDANCE WITH THE REQUIREMENTS OF ARTICLE 2A OF THE UNIFORM COMMERCIAL CODE
AS ADOPTED IN THE APPLICABLE STATE, LESSOR HEREBY MAKES THE FOLLOWING
DISCLOSURES TO LESSEE PRIOR TO EXECUTION OF THE LEASE, (A) THE PERSON(S)
SUPPLYING THE EQUIPMENT IS Advanced Financial Solutions, Inc. (THE
“SUPPLIER(S)”), (B) LESSEE IS ENTITLED TO THE PROMISES AND WARRANTIES, INCLUDING
THOSE OF ANY THIRD PARTY, PROVIDED TO THE LESSOR BY SUPPLIER(S), WHICH IS
SUPPLYING THE EQUIPMENT IN CONNECTION WITH OR AS PART OF THE CONTRACT BY WHICH
LESSOR ACQUIRED THE EQUIPMENT AND (C) WITH RESPECT TO SUCH EQUIPMENT, LESSEE MAY
COMMUNICATE WITH SUPPLIER(S) AND RECEIVE AN ACCURATE AND COMPLETE STATEMENT OF
SUCH PROMISES AND WARRANTIES, INCLUDING ANY DISCLAIMERS AND LIMITATIONS OF THEM
OR OF REMEDIES. TO THE EXTENT PERMITTED BY APPLICABLE LAW, LESSEE HEREBY WAIVES
ANY AND ALL RIGHTS AND REMEDIES CONFERRED UPON A LESSEE IN ARTICLE 2A AND ANY
RIGHTS NOW OR HEREAFTER CONFERRED BY STATUTE OR OTHERWISE WHICH MAY LIMIT OR
MODIFY ANY OF LESSOR’S RIGHTS OR REMEDIES UNDER THE DEFAULT AND REMEDIES SECTION
OF THE AGREEMENT.

 

F.   Stipulated Loss and Termination Value Table*

 

 

        Termination   # of   Stipulated       Termination   Stipulated          
  Rental   Value   base   Loss Value       Value   Loss Value            

Basic

--------------------------------------------------------------------------------

 

Percentage

--------------------------------------------------------------------------------

 

payments

--------------------------------------------------------------------------------

 

Percentage

--------------------------------------------------------------------------------

 

Rental

--------------------------------------------------------------------------------

 

Percentage

--------------------------------------------------------------------------------

 

Percentage

--------------------------------------------------------------------------------

                   

1

      ********                            

2

      ********                            

3

      ********                            

4

      ********                            

5

      ********                            

6

      ********                            

7

      ********                            

8

      ********                            

9

      ********                            

10

      ********                            

11

      ********                

 

[****] Omitted pursuant to a request for confidential treatment and filed
separately with the Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

           

12

      ********                            

13

 

********

  ********                            

14

 

********

  ********                            

15

 

********

  ********                            

16

 

********

  ********                            

17

 

********

  ********                            

18

 

********

  ********                            

19

 

********

  ********                            

20

 

********

  ********                            

21

 

********

  ********                            

22

 

********

  ********                            

23

 

********

  ********                            

24

 

********

  ********                            

25

 

********

  ********                            

26

 

********

  ********                            

27

 

********

  ********                            

28

 

********

  ********                            

29

 

********

  ********                            

30

 

********

  ********                            

31

 

********

  ********                            

32

 

********

  ********                            

33

 

********

  ********                            

34

 

********

  ********                            

35

 

********

  ********                            

36

 

********

  ********                            

37

 

********

  ********                            

38

 

********

  ********                            

39

 

********

  ********                            

40

 

********

  ********                            

41

 

********

  ********                            

42

 

********

  ********                            

43

 

********

  ********                            

44

 

********

  ********                            

45

 

********

  ********                            

46

 

********

  ********                            

47

 

********

  ********                            

48

 

********

  ********                

 

[****] Omitted pursuant to a request for confidential treatment and filed
separately with the Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

           

49

 

********

  ********                            

50

 

********

  ********                            

51

 

********

  ********                            

52

 

********

  ********                            

53

 

********

  ********                            

54

 

********

  ********                            

55

 

********

  ********                            

56

 

********

  ********                            

57

 

********

  ********                            

58

 

********

  ********                            

59

 

********

  ********                            

60

      ********                

 

*The Stipulated Loss Value or Termination Value for any unit of Equipment shall
be the Capitalized Lessor’s Cost of such unit multiplied by the appropriate
percentage derived from the above table. In the event that the Lease is for any
reason extended, then the last percentage figure shown above shall control
throughout any such extended term.

 

G.   Modifications and Additions for This Schedule Only

 

For purposes of this Schedule only, the Agreement is amended as follows:

 

1.******************************************************************************************************

 

2. The INDEMNIFICATION Section subsection (b) of the Lease is hereby amended by
deleting the word “and” immediately preceding “(ii)” on the second line thereof
and inserting the following at the end thereof:

 

; (iii) each item of Equipment constitutes “qualified property” pursuant to
Section 168(k) of the Internal Revenue Code of 1986, as now and hereafter
amended (the “Code”), and is eligible for the additional first-year depreciation
deduction equal to (A) thirty percent (30%) or (B) fifty percent (50%) of 100%
of the Capitalized Lessor’s Cost of the Equipment contemplated by the Code,
whichever is applicable; (iv) the Equipment shall be treated as originally
placed in service not earlier than the date of the execution and delivery of
this Schedule, or in the event the transaction is a sale-leaseback transaction,
Lessee shall not have placed in service the Equipment subject to this Lease at
any time prior to three months before the execution and delivery of this
Schedule; (v) Lessee has not arranged to purchase, and Lessor is not purchasing
the Equipment pursuant to a binding written contract entered into before
September 11, 2001, if clause (iii) (A) above applies, or not before May 06,
2003, if clause (iii) (B) above applies, and (vi) each item of Equipment shall
be placed in service before January 1, 2005.

 

2    EQUIPMENT SPECIFIC PROVISIONS

 

The MAINTENANCE Section of the Lease is amended by adding the following as the
third sentence in subsection (a):

 

Lessee agrees that upon return of the Equipment, it will comply with all
original manufacturer’s performance specifications for new Equipment without
expense to Lessor. Lessee shall, if requested by Lessor, obtain a certificate or
service report from the manufacturer attesting to such condition.

 

Each reference contained in this Agreement to:

 

(a) “Adverse Environmental Condition” shall refer to (i) the existence or the
continuation of the existence, of an Environmental Emission (including, without
limitation, a sudden or non-sudden accidental or non-accidental Environmental
Emission), of, or exposure to, any substance, chemical, material, pollutant,
Contaminant, odor or audible noise or other release or emission in, into or onto
the environment (including, without limitation, the air, ground, water or any

 

[****] Omitted pursuant to a request for confidential treatment and filed
separately with the Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

surface) at, in, by, from or related to any Equipment, (ii) the environmental
aspect of the transportation, storage, treatment or disposal of materials in
connection with the operation of any Equipment or (iii) the violation, or
alleged violation of any statutes, ordinances, orders, rules regulations,
permits or licenses of, by or from any governmental authority, agency or court
relating to environmental matters connected with any Equipment.

 

(b) “Affiliate” shall refer, with respect to any given Person, to any Person
that directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person.

 

(c) “Contaminant” shall refer to those substances which are regulated by or form
the basis of liability under any Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls (“PCBs”), and radioactive
substances, or other material or substance which has in the past or could in the
future constitute a health, safety or environmental hazard to any Person,
property or natural resources.

 

(d) “Environmental Claim” shall refer to any accusation, allegation, notice of
violation, claim, demand, abatement or other order on direction (conditional or
otherwise) by any governmental authority or any Person for personal injury
(including sickness, disease or death), tangible or intangible property damage,
damage to the environment or other adverse effects on the environment, or for
fines, penalties or restrictions, resulting from or based upon any Adverse
Environmental Condition.

 

(e) “Environmental Emission” shall refer to any actual or threatened release,
spill, emission, leaking, pumping, injection, deposit, disposal, discharge,
dispersal, leaching or migration into the indoor or outdoor environment, or into
or out of any of the Equipment, including, without limitation, the movement of
any Contaminant or other substance through or in the air, soil, surface water,
groundwater or property.

 

(f) “Environmental Law” shall mean any federal, foreign, state or local law,
rule or regulation pertaining to the protection of the environment, including,
but not limited to, the Comprehensive Environmental Response, Compensation and
Liability Act (“CERCLA”) (42 U.S.C. Section 9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. Section 1801 et seq .), the Federal Water
Pollution Control Act (33 U.S.C. Section 1251 et seq .), the Resource
Conservation and Recovery Act (42 U.S.C. Section 6901 et seq .), the Clean Air
Act (42 U.S.C. Section 7401 et seq .), the Toxic Substances Control Act (15
U.S.C. Section 2601 et seq .), the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. Section 1361 et seq .), and the Occupational Safety
and Health Act (19 U.S.C. Section 651 et seq .), as these laws have been amended
or supplemented, and any analogous foreign, federal, state or local statutes,
and the regulations promulgated pursuant thereto.

 

(g) “Environmental Loss” shall mean any loss, cost, damage, liability,
deficiency, fine, penalty or expense (including, without limitation, reasonable
attorneys’ fees, engineering and other professional or expert fees),
investigation, removal, cleanup and remedial costs (voluntarily or involuntarily
incurred) and damages to, loss of the use of or decrease in value of the
Equipment arising out of or related to any Adverse Environmental Condition.

 

(h) “Person” shall include any individual, partnership, corporation, trust,
unincorporated organization, government or department or agency thereof and any
other entity.

 

Lessee shall fully and promptly pay, perform, discharge, defend, indemnify and
hold harmless Lessor and its Affiliates, successors and assigns, directors,
officers, employees and agents from and against any Environmental Claim or
Environmental Loss.

 

The provisions of this Schedule shall survive any expiration or termination of
the Lease and shall be enforceable by Lessor, its successors and assigns.

 

RETURN CONDITIONS: In addition to the provisions provided for in the RETURN OF
EQUIPMENT Section of the Lease, and provided that the Lessee has not elected its
option to purchase the Equipment, Lessee shall, at its expense:

 

(a) Upon the request of Lessor, Lessee shall no later than ninety (90) days
prior to the expiration or other termination of the Lease provide:

 

(i) a detailed inventory of the Equipment (including the model and serial number
of each major component thereof), including, without limitation, all internal
circuit boards, module boards, and software features;

 

(ii) a complete and current set of all manuals, equipment configuration, setup
and operation diagrams, maintenance records and other data that may be
reasonably requested by Lessor concerning the configuration and operation of the
Equipment; and

 

(iii) a certification of the manufacturer or of a maintenance provider
acceptable to Lessor that the Equipment (1) has been tested and is operating in
accordance with manufacturers specifications (together with a report detailing
the condition of the Equipment), the results of such test(s) and inspection(s)
and

 

[****] Omitted pursuant to a request for confidential treatment and filed
separately with the Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

all repairs that were performed as a result of such test(s) and inspection(s)
and (2) that the Equipment qualifies for the manufacturers used equipment
maintenance program.

 

(b) Upon the request of Lessor, Lessee shall, no later than sixty (60) days
prior to the expiration or other termination of the Lease, make the Equipment
available for on-site operational inspection by persons designated by the Lessor
who shall be duly qualified to inspect the Equipment in its operational
environment.

 

(c) All Equipment shall be cleaned and treated with respect to rust, corrosion
and appearance in accordance with manufacturers recommendations and consistent
with the best practices of dealers in used equipment similar to the Equipment;
shall have no Lessee installed markings or labels which are not necessary for
the operation, maintenance or repair of the Equipment; and shall be in
compliance with all applicable governmental laws, rules and regulations.

 

(d) The Equipment shall be deinstalled and packed by or under the supervision of
the manufacturer or such other person acceptable to Lessor in accordance with
manufacturers recommendations. Without limitation, all internal fluids will
either be drained and disposed of or filled and secured in accordance with
manufacturers recommendations and applicable governmental laws, rules and
regulations.

 

(e) Provide for transportation of the Equipment in a manner consistent with the
manufacturer’s recommendations and practices to any locations within the
continental United States as Lessor shall direct; and shall have the Equipment
unloaded at such locations.

 

  3   LEASE TERM OPTIONS

 

Early Lease Term Options

 

        The Lease is hereby amended by adding the following to the end thereof:

 

        CANCELLATION OPTION:

 

(a) So long as no default exists hereunder and expressly provided that all of
the terms and conditions of this Provision are fulfilled, Lessee may cancel the
Agreement as to all (but not less than all) of the Equipment on this Schedule as
of any one of the Cancellation Dates set forth below (each, a “Cancellation
Date”) upon at least 90 days prior written notice (the “Notice Date”) to Lessor
(which notice shall be irrevocable and shall be sent to the attention of
Lessor’s Asset Management Organization, 44 Old Ridgebury Road, Danbury, CT
06810-5105). Such notice shall state the Cancellation Date which shall apply. If
all of the terms and conditions of this Provision are not fulfilled, this Lease
shall continue in full force and effect and Lessee shall continue to be liable
for all obligations thereunder, including, without limitation, the obligation to
continue paying rent.

 

(b) Prior to the Cancellation Date, Lessee shall

 

(i) pay to Lessor, as additional rent, (A) the Cancellation Value (set forth
below for the applicable Cancellation Date) for the Equipment, plus (B) all rent
and all other sums due and unpaid as of the Cancellation Date (including, but
not limited to, any Rent payment due and payable on the Cancellation Date and
any sales taxes and property taxes); and

 

(ii) return the Equipment in full compliance with the RETURN OF EQUIPMENT
Section of the Lease, such compliance being independently verified by an
independent appraiser selected by Lessor (reasonably acceptable to Lessee) to
determine that the Equipment is in such compliance, which determination shall be
final, binding and conclusive. Lessee shall bear all costs associated with such
appraiser’s determination and such costs, if any, to cause the Equipment to be
in full compliance with the RETURN OF EQUIPMENT Section of the Lease on or prior
to such Cancellation Date.

 

(c) The Cancellation Dates and the applicable Cancellation Values are as set
forth below:

 

      ******************* ****************

 

(d) Lessee shall, from the applicable Notice Date through the Cancellation Date,

 

(i) continue to comply with all of the terms and conditions of the Lease,
including, but not limited to, Lessee’s obligation to pay rent, and

 

(ii) make the Equipment available to Lessor in such a manner as to allow Lessor
to market and demonstrate the Equipment to potential purchasers or lessees from
such premises at no cost to Lessor; provided, however, that, subject to Lessor’s
right to market and demonstrate the Equipment to potential purchasers or lessees
from time to time, Lessee may still use the Equipment until the Cancellation
Date.

 

[****] Omitted pursuant to a request for confidential treatment and filed
separately with the Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(e) Lessee shall, from the applicable Cancellation Date through the earlier of
the date the Equipment is sold by Lessor to a third party or 30 days following
the Cancellation Date, comply with the following terms and conditions:

 

(i) Continue to provide insurance for the Equipment, at Lessee’s own expense, in
compliance with the terms found in the INSURANCE Section of the Lease, and

 

(ii) Make the Equipment available to Lessor and/or allow Lessor to store the
Equipment at Lessee’s premises, in such a manner as to allow Lessor to market
and demonstrate the Equipment to potential purchasers or lessees from such
premises at no cost to Lessor.

 

(f) The proceeds of any sale or re-lease of the Equipment after Lessee has
exercised its Cancellation Option shall be for the sole benefit of Lessor and
Lessee shall have no interest in or any claim upon any of such proceeds.

 

The Lease is amended by adding the following thereto:

 

EARLY PURCHASE OPTION:

 

(a) Provided that the Lease has not been earlier terminated and provided further
that Lessee is not in default under the Lease or any other agreement between
Lessor and Lessee, Lessee may, UPON AT LEAST 30 DAYS BUT NO MORE THAN 270 DAYS
PRIOR WRITTEN NOTICE TO LESSOR OF LESSEE’S IRREVOCABLE ELECTION TO EXERCISE SUCH
OPTION, purchase on an AS IS BASIS all (but not less than all) of the Equipment
listed and described in this Schedule on the rent payment date (the “Early
Purchase Date”) which is ****** months from the Basic Term Commencement Date for
a price equal to ************************************** percent **************
of the Capitalized Lessor’s Cost (the “FMV Early Option Price”), plus all
applicable sales taxes.

 

Lessor and Lessee agree that the FMV Early Option Price is a reasonable
prediction of the Fair Market Value (as such term is defined in the PURCHASE
OPTION Section subsection (b) of the Lease hereof) of the Equipment at the time
the option is exercisable. Lessor and Lessee agree that if Lessee makes any
non-severable improvement to the Equipment which increases the value of the
Equipment and is not required or permitted by the MAINTENANCE Section or the
RETURN OF EQUIPMENT Section of the Lease prior to lease expiration, then at the
time of such option being exercised, Lessor and Lessee shall adjust the purchase
price to reflect any addition to the price anticipated to result from such
improvement. (The purchase option granted by this subsection shall be referred
to herein as the “Early Purchase Option”.)

 

(b) If Lessee exercises its Early Purchase Option with respect to the Equipment
leased hereunder, then on the Early Purchase Option Date, Lessee shall pay to
Lessor any Rent and other sums due and unpaid on the Early Purchase Option Date
and Lessee shall pay the FMV Early Option Price, plus all applicable sales
taxes, to Lessor in cash.

 

H.   Payment Authorization

 

You are hereby irrevocably authorized and directed to deliver and apply the
proceeds due under this Schedule as follows:

 

 

Company Name    Address      Amount

--------------------------------------------------------------------------------

Advanced Financial Solutions, Inc.

   1200 Sovereign Row, Oklahoma City, OK 73108      $ 3,400,000.00

InterCept, Inc.

   3150 Holcomb Bridge Road, Norcross, GA 30071      $ 196,859.00

 

This authorization and direction is given pursuant to the same authority
authorizing the above-mentioned financing.

 

Pursuant to the provisions of the lease, as it relates to this Schedule, Lessee
hereby certifies and warrants that (i) all Equipment listed above has been
delivered and installed (if applicable) as of the date stated above, and copies
of the Bill(s) of Lading or other documentation acceptable to Lessor which show
the date of delivery are attached hereto; (ii) Lessee has inspected the
Equipment, and all such testing as it deems necessary has been performed by
Lessee, Supplier or the manufacturer; and (iii) Lessee accepts the Equipment for
all purposes of the Lease, the purchase documents and all attendant documents.

 

Lessee does further certify that as of the date hereof (i) Lessee is not in
default under the Lease; (ii) the representations and warranties made by Lessee
pursuant to or under the Lease are true and correct in all material respects on
the date hereof and (iii) Lessee has reviewed and approves of the purchase
documents for the Equipment, if any.

 

[****] Omitted pursuant to a request for confidential treatment and filed
separately with the Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

Except as expressly modified hereby, all terms and provisions of the Agreement
shall remain in full force and effect. This Schedule is not binding or effective
with respect to the Agreement or Equipment until executed on behalf of Lessor
and Lessee by authorized representatives of Lessor and Lessee, respectively.

 

IN WITNESS WHEREOF, Lessee and Lessor have caused this Schedule to be executed
by their duly authorized representatives as of the date first above written.

 

LESSOR:   LESSEE: General Electric Capital Corporation   InterCept, Inc.

By:    /s/ Norm Creveling

--------------------------------------------------------------------------------

 

By:    /s/ Scott Meyerhoff

--------------------------------------------------------------------------------

Name:     Norm Creveling

--------------------------------------------------------------------------------

 

Name:    Scott Meyerhoff

--------------------------------------------------------------------------------

Title:    VP-Operations Manager

--------------------------------------------------------------------------------

 

Title:    SVP CFO

--------------------------------------------------------------------------------

 

[****] Omitted pursuant to a request for confidential treatment and filed
separately with the Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

CS(R020403) 4147020005 *LEAS8760*

COMPUTER EQUIPMENT SCHEDULE

SCHEDULE NO. 003

DATED THIS 10/10/03

TO MASTER LEASE AGREEMENT

DATED AS OF September 19, 2003

 

Lessor & Mailing Address:   Lessee & Mailing Address:

--------------------------------------------------------------------------------

General Electric Capital Corporation

  InterCept, Inc.

1000 Windward Concourse Suite 403

  3150 Holcomb Bridge Road

Alpharetta, GA 30005

  Norcross, GA 30071

 

This Schedule is executed pursuant to, and incorporates by reference the terms
and conditions of, and capitalized terms not defined herein shall have the
meanings assigned to them in, the Master Lease Agreement identified above
(“Agreement” said Agreement and this Schedule being collectively referred to as
“Lease”). This Schedule, incorporating by reference the Agreement, constitutes a
separate instrument of lease.

 

A.   Equipment: Subject to the terms and conditions of the Lease, Lessor agrees
to Lease to Lessee the Equipment described below (the “Equipment”).

 

 

Number

of Units

 

Capitalized

Lessor’s Cost

  Manufacturer           Serial Number   Model and Type of Equipment

--------------------------------------------------------------------------------

1

  $1,589,410.64   Unisys       2003 NPD 2000 System

Equipment immediately listed above is located at: 400 A Commerce Blvd, 2nd
Floor, Carlstadt, Bergen County, NJ 07072

1

  $1,589,410.64   Unisys       2003 NPD 2000 System

Equipment immediately listed above is located at: 100 Grove Road, West Deptford,
Gloucester County, NJ 08066

1

  $748,254.00   Unisys       2003 NPD 1150 System

Equipment immediately listed above is located at: 240 Corporate Drive, Reading,
Berks County, PA 19605

 

B.   Financial Terms

 

1.

   Advance Rent (if any):     Not Applicable    5.    Basic Term Commencement
Date:     12/1/03

2.

   Capitalized Lessor’s Cost:     $ 3,927,075.28    6.    Lessee Federal Tax ID
No.:     082237359

3.

   Basic Term (No. of Months):     60 Months.    7.    Last Delivery Date:    
October 15, 2003

4.

   Basic Term Lease Rate Factor:     *******    8.    Daily Lease Rate
Factor:     *********

 

9.   First Termination Date: Twelve (12) months after the Basic Term
Commencement Date.

 

10.   Interim Rent: For the period from and including the Lease Commencement
Date to but not including the Basic Term Commencement Date (“Interim Period”),
Lessee shall pay as rent (“Interim Rent”) for each unit of Equipment, the amount
of $39,008.95. Interim Rent shall be due on October 8, 2003.

 

11.   Basic Term Rent. Commencing on 1/1/04 and on the same day of each monthly
thereafter (each, a “Rent Payment Date”) during the Basic Term, Lessee shall pay
as rent (“Basic Term Rent”) the product of the Basic Term Lease Rate Factor
times the Capitalized Lessor’s Cost of all Equipment on this Schedule.

 

 

C.   Tax Benefits             Depreciation Deductions:

 

1. Depreciation method is the 200 % declining balance method, switching to
straight line method for the 1st taxable year for which using the straight line
method with respect to the adjusted basis as of the beginning of such year will
yield a larger allowance, taking into account the 30% or 50% special
depreciation allowance and basis adjustment under Section 168(k)(1) of the Code,
whichever is applicable.

 

2. Recovery Period: 5 years.

 

[****] Omitted pursuant to a request for confidential treatment and filed
separately with the Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

3. Basis: 100 % of the Capitalized Lessor’s Cost.

 

D.   Property Tax

 

PROPERTY TAX NOT APPLICABLE ON EQUIPMENT LOCATED IN NEW JERSEY AND PENNSYLVANIA.

 

Lessor may notify Lessee (and Lessee agrees to follow such notification)
regarding any changes in property tax reporting and payment responsibilities.

 

E.   Article 2A Notice

 

IN ACCORDANCE WITH THE REQUIREMENTS OF ARTICLE 2A OF THE UNIFORM COMMERCIAL CODE
AS ADOPTED IN THE APPLICABLE STATE, LESSOR HEREBY MAKES THE FOLLOWING
DISCLOSURES TO LESSEE PRIOR TO EXECUTION OF THE LEASE, (A) THE PERSON(S)
SUPPLYING THE EQUIPMENT IS Advanced Financial Solutions, Inc. (THE
“SUPPLIER(S)”), (B) LESSEE IS ENTITLED TO THE PROMISES AND WARRANTIES, INCLUDING
THOSE OF ANY THIRD PARTY, PROVIDED TO THE LESSOR BY SUPPLIER(S), WHICH IS
SUPPLYING THE EQUIPMENT IN CONNECTION WITH OR AS PART OF THE CONTRACT BY WHICH
LESSOR ACQUIRED THE EQUIPMENT AND (C) WITH RESPECT TO SUCH EQUIPMENT, LESSEE MAY
COMMUNICATE WITH SUPPLIER(S) AND RECEIVE AN ACCURATE AND COMPLETE STATEMENT OF
SUCH PROMISES AND WARRANTIES, INCLUDING ANY DISCLAIMERS AND LIMITATIONS OF THEM
OR OF REMEDIES. TO THE EXTENT PERMITTED BY APPLICABLE LAW, LESSEE HEREBY WAIVES
ANY AND ALL RIGHTS AND REMEDIES CONFERRED UPON A LESSEE IN ARTICLE 2A AND ANY
RIGHTS NOW OR HEREAFTER CONFERRED BY STATUTE OR OTHERWISE WHICH MAY LIMIT OR
MODIFY ANY OF LESSOR’S RIGHTS OR REMEDIES UNDER THE DEFAULT AND REMEDIES SECTION
OF THE AGREEMENT.

 

F.   Stipulated Loss and Termination Value Table*

 

            stipulated                         # of   termination   loss        
                base   value   value                        

payments

--------------------------------------------------------------------------------

 

% of cost

--------------------------------------------------------------------------------

 

% of cost

--------------------------------------------------------------------------------

                       

1

      ********                        

2

      ********                        

3

      ********                        

4

      ********                        

5

      ********                        

6

      ********                        

7

      ********                        

8

      ********                        

9

      ********                        

10

      ********                        

11

      ********                        

12

      ********                        

13

  ********   ********                        

14

  ********   ********                    

 

[****] Omitted pursuant to a request for confidential treatment and filed
separately with the Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

 

            stipulated                         # of   termination   loss        
                base   value   value                        

payments

--------------------------------------------------------------------------------

 

% of cost

--------------------------------------------------------------------------------

 

% of cost

--------------------------------------------------------------------------------

                       

15

  ********   ********                        

16

  ********   ********                        

17

  ********   ********                        

18

  ********   ********                        

19

  ********   ********                        

20

  ********   ********                        

21

  ********   ********                        

22

  ********   ********                        

23

  ********   ********                        

24

  ********   ********                        

25

  ********   ********                        

26

  ********   ********                        

27

  ********   ********                        

28

  ********   ********                        

29

  ********   ********                        

30

  ********   ********                        

31

  ********   ********                        

32

  ********   ********                        

33

  ********   ********                        

34

  ********   ********                        

35

  ********   ********                        

36

  ********   ********                        

37

  ********   ********                        

38

  ********   ********                        

39

  ********   ********                        

40

  ********   ********                        

41

  ********   ********                        

42

  ********   ********                        

43

  ********   ********                        

44

  ********   ********                        

45

  ********   ********                        

46

  ********   ********                        

47

  ********   ********                        

48

  ********   ********                        

49

  ********   ********                    

 

[****] Omitted pursuant to a request for confidential treatment and filed
separately with the Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

 

            stipulated                         # of   termination   loss        
                base   value   value                        

payments

--------------------------------------------------------------------------------

 

% of cost

--------------------------------------------------------------------------------

 

% of cost

--------------------------------------------------------------------------------

                       

50

  ********   ********                        

51

  ********   ********                        

52

  ********   ********                        

53

  ********   ********                        

54

  ********   ********                        

55

  ********   ********                        

56

  ********   ********                        

57

  ********   ********                        

58

  ********   ********                        

59

  ********   ********                        

60

      ********                    

 

*The Stipulated Loss Value or Termination Value for any unit of Equipment shall
be the Capitalized Lessor’s Cost of such unit multiplied by the appropriate
percentage derived from the above table. In the event that the Lease is for any
reason extended, then the last percentage figure shown above shall control
throughout any such extended term.

 

G.   Modifications and Additions for This Schedule Only

 

For purposes of this Schedule only, the Agreement is amended as follows:

 

1.**************************************************************************************************

********** ************************

 

2. The INDEMNIFICATION Section subsection (b) of the Lease is hereby amended by
deleting the word “and” immediately preceding “(ii)” on the second line thereof
and inserting the following at the end thereof:

 

; (iii) each item of Equipment constitutes “qualified property” pursuant to
Section 168(k) of the Internal Revenue Code of 1986, as now and hereafter
amended (the “Code”), and is eligible for the additional first-year depreciation
deduction equal to (A) thirty percent (30%) or (B) fifty percent (50%) of 100%
of the Capitalized Lessor’s Cost of the Equipment contemplated by the Code,
whichever is applicable; (iv) the Equipment shall be treated as originally
placed in service not earlier than the date of the execution and delivery of
this Schedule, or in the event the transaction is a sale-leaseback transaction,
Lessee shall not have placed in service the Equipment subject to this Lease at
any time prior to three months before the execution and delivery of this
Schedule; (v) Lessee has not arranged to purchase, and Lessor is not purchasing
the Equipment pursuant to a binding written contract entered into before
September 11, 2001, if clause (iii) (A) above applies, or not before May 06,
2003, if clause (iii) (B) above applies, and (vi) each item of Equipment shall
be placed in service before January 1, 2005.

 

2     EQUIPMENT SPECIFIC PROVISIONS

 

The MAINTENANCE Section of the Lease is amended by adding the following as the
third sentence in subsection (a):

 

Lessee agrees that upon return of the Equipment, it will comply with all
original manufacturer’s performance specifications for new Equipment without
expense to Lessor. Lessee shall, if requested by Lessor, obtain a certificate or
service report from the manufacturer attesting to such condition.

 

Each reference contained in this Agreement to:

 

(a) “Adverse Environmental Condition” shall refer to (i) the existence or the
continuation of the existence, of an Environmental Emission (including, without
limitation, a sudden or non-sudden accidental or non-accidental Environmental
Emission), of, or exposure to, any substance, chemical, material, pollutant,
Contaminant, odor or audible noise or other release or emission in, into or onto
the environment (including, without limitation, the air, ground, water or any

 

[****] Omitted pursuant to a request for confidential treatment and filed
separately with the Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

surface) at, in, by, from or related to any Equipment, (ii) the environmental
aspect of the transportation, storage, treatment or disposal of materials in
connection with the operation of any Equipment or (iii) the violation, or
alleged violation of any statutes, ordinances, orders, rules regulations,
permits or licenses of, by or from any governmental authority, agency or court
relating to environmental matters connected with any Equipment.

 

(b) “Affiliate” shall refer, with respect to any given Person, to any Person
that directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person.

 

(c) “Contaminant” shall refer to those substances which are regulated by or form
the basis of liability under any Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls (“PCBs”), and radioactive
substances, or other material or substance which has in the past or could in the
future constitute a health, safety or environmental hazard to any Person,
property or natural resources.

 

(d) “Environmental Claim” shall refer to any accusation, allegation, notice of
violation, claim, demand, abatement or other order on direction (conditional or
otherwise) by any governmental authority or any Person for personal injury
(including sickness, disease or death), tangible or intangible property damage,
damage to the environment or other adverse effects on the environment, or for
fines, penalties or restrictions, resulting from or based upon any Adverse
Environmental Condition.

 

(e) “Environmental Emission” shall refer to any actual or threatened release,
spill, emission, leaking, pumping, injection, deposit, disposal, discharge,
dispersal, leaching or migration into the indoor or outdoor environment, or into
or out of any of the Equipment, including, without limitation, the movement of
any Contaminant or other substance through or in the air, soil, surface water,
groundwater or property.

 

(f) “Environmental Law” shall mean any federal, foreign, state or local law,
rule or regulation pertaining to the protection of the environment, including,
but not limited to, the Comprehensive Environmental Response, Compensation and
Liability Act (“CERCLA”) (42 U.S.C. Section 9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. Section 1801 et seq .), the Federal Water
Pollution Control Act (33 U.S.C. Section 1251 et seq .), the Resource
Conservation and Recovery Act (42 U.S.C. Section 6901 et seq .), the Clean Air
Act (42 U.S.C. Section 7401 et seq .), the Toxic Substances Control Act (15
U.S.C. Section 2601 et seq .), the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. Section 1361 et seq .), and the Occupational Safety
and Health Act (19 U.S.C. Section 651 et seq .), as these laws have been amended
or supplemented, and any analogous foreign, federal, state or local statutes,
and the regulations promulgated pursuant thereto.

 

(g) “Environmental Loss” shall mean any loss, cost, damage, liability,
deficiency, fine, penalty or expense (including, without limitation, reasonable
attorneys’ fees, engineering and other professional or expert fees),
investigation, removal, cleanup and remedial costs (voluntarily or involuntarily
incurred) and damages to, loss of the use of or decrease in value of the
Equipment arising out of or related to any Adverse Environmental Condition.

 

(h) “Person” shall include any individual, partnership, corporation, trust,
unincorporated organization, government or department or agency thereof and any
other entity.

 

Lessee shall fully and promptly pay, perform, discharge, defend, indemnify and
hold harmless Lessor and its Affiliates, successors and assigns, directors,
officers, employees and agents from and against any Environmental Claim or
Environmental Loss.

 

The provisions of this Schedule shall survive any expiration or termination of
the Lease and shall be enforceable by Lessor, its successors and assigns.

 

RETURN CONDITIONS: In addition to the provisions provided for in the RETURN OF
EQUIPMENT Section of the Lease, and provided that the Lessee has not elected its
option to purchase the Equipment, Lessee shall, at its expense:

 

(a) Upon the request of Lessor, Lessee shall no later than ninety (90) days
prior to the expiration or other termination of the Lease provide:

 

(i) a detailed inventory of the Equipment (including the model and serial number
of each major component thereof), including, without limitation, all internal
circuit boards, module boards, and software features;

 

(ii) a complete and current set of all manuals, equipment configuration, setup
and operation diagrams, maintenance records and other data that may be
reasonably requested by Lessor concerning the configuration and operation of the
Equipment; and

 

(iii) a certification of the manufacturer or of a maintenance provider
acceptable to Lessor that the Equipment (1) has been tested and is operating in
accordance with manufacturers specifications (together with a report detailing
the condition of the Equipment), the results of such test(s) and inspection(s)
and

 

[****] Omitted pursuant to a request for confidential treatment and filed
separately with the Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

all repairs that were performed as a result of such test(s) and inspection(s)
and (2) that the Equipment qualifies for the manufacturers used equipment
maintenance program.

 

(b) Upon the request of Lessor, Lessee shall, no later than sixty (60) days
prior to the expiration or other termination of the Lease, make the Equipment
available for on-site operational inspection by persons designated by the Lessor
who shall be duly qualified to inspect the Equipment in its operational
environment.

 

(c) All Equipment shall be cleaned and treated with respect to rust, corrosion
and appearance in accordance with manufacturers recommendations and consistent
with the best practices of dealers in used equipment similar to the Equipment;
shall have no Lessee installed markings or labels which are not necessary for
the operation, maintenance or repair of the Equipment; and shall be in
compliance with all applicable governmental laws, rules and regulations.

 

(d) The Equipment shall be deinstalled and packed by or under the supervision of
the manufacturer or such other person acceptable to Lessor in accordance with
manufacturers recommendations. Without limitation, all internal fluids will
either be drained and disposed of or filled and secured in accordance with
manufacturers recommendations and applicable governmental laws, rules and
regulations.

 

(e) Provide for transportation of the Equipment in a manner consistent with the
manufacturer’s recommendations and practices to any locations within the
continental United States as Lessor shall direct; and shall have the Equipment
unloaded at such locations.

 

3    LEASE TERM OPTIONS

 

Early Lease Term Options

 

The Lease is hereby amended by adding the following to the end thereof:

 

CANCELLATION OPTION:

 

(a) So long as no default exists hereunder and expressly provided that all of
the terms and conditions of this Provision are fulfilled, Lessee may cancel the
Agreement as to all (but not less than all) of the Equipment on this Schedule as
of any one of the Cancellation Dates set forth below (each, a “Cancellation
Date”) upon at least 90 days prior written notice (the “Notice Date”) to Lessor
(which notice shall be irrevocable and shall be sent to the attention of
Lessor’s Asset Management Organization, 44 Old Ridgebury Road, Danbury, CT
06810-5105). Such notice shall state the Cancellation Date which shall apply. If
all of the terms and conditions of this Provision are not fulfilled, this Lease
shall continue in full force and effect and Lessee shall continue to be liable
for all obligations thereunder, including, without limitation, the obligation to
continue paying rent.

 

(b) Prior to the Cancellation Date, Lessee shall

 

(i) pay to Lessor, as additional rent, (A) the Cancellation Value (set forth
below for the applicable Cancellation Date) for the Equipment, plus (B) all rent
and all other sums due and unpaid as of the Cancellation Date (including, but
not limited to, any Rent payment due and payable on the Cancellation Date and
any sales taxes and property taxes); and

 

(ii) return the Equipment in full compliance with the RETURN OF EQUIPMENT
Section of the Lease, such compliance being independently verified by an
independent appraiser selected by Lessor (reasonably acceptable to Lessee) to
determine that the Equipment is in such compliance, which determination shall be
final, binding and conclusive. Lessee shall bear all costs associated with such
appraiser’s determination and such costs, if any, to cause the Equipment to be
in full compliance with the RETURN OF EQUIPMENT Section of the Lease on or prior
to such Cancellation Date.

 

(c) The Cancellation Dates and the applicable Cancellation Values are as set
forth below:

 

        *********                     *************

 

(d) Lessee shall, from the applicable Notice Date through the Cancellation Date,

 

(i) continue to comply with all of the terms and conditions of the Lease,
including, but not limited to, Lessee’s obligation to pay rent, and

 

(ii) make the Equipment available to Lessor in such a manner as to allow Lessor
to market and demonstrate the Equipment to potential purchasers or lessees from
such premises at no cost to Lessor; provided, however, that, subject to Lessor’s
right to market and demonstrate the Equipment to potential purchasers or lessees
from time to time, Lessee may still use the Equipment until the Cancellation
Date.

 

[****] Omitted pursuant to a request for confidential treatment and filed
separately with the Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(e) Lessee shall, from the applicable Cancellation Date through the earlier of
the date the Equipment is sold by Lessor to a third party or 30 days following
the Cancellation Date, comply with the following terms and conditions:

 

(i) Continue to provide insurance for the Equipment, at Lessee’s own expense, in
compliance with the terms found in the INSURANCE Section of the Lease, and

 

(ii) Make the Equipment available to Lessor and/or allow Lessor to store the
Equipment at Lessee’s premises, in such a manner as to allow Lessor to market
and demonstrate the Equipment to potential purchasers or lessees from such
premises at no cost to Lessor.

 

(f) The proceeds of any sale or re-lease of the Equipment after Lessee has
exercised its Cancellation Option shall be for the sole benefit of Lessor and
Lessee shall have no interest in or any claim upon any of such proceeds.

 

The Lease is amended by adding the following thereto:

 

EARLY PURCHASE OPTION:

 

(a) Provided that the Lease has not been earlier terminated and provided further
that Lessee is not in default under the Lease or any other agreement between
Lessor and Lessee, Lessee may, UPON AT LEAST 30 DAYS BUT NO MORE THAN 270 DAYS
PRIOR WRITTEN NOTICE TO LESSOR OF LESSEE’S IRREVOCABLE ELECTION TO EXERCISE SUCH
OPTION, purchase on an AS IS BASIS all (but not less than all) of the Equipment
listed and described in this Schedule on the rent payment date (the “Early
Purchase Date”) which is ***** months from the Basic Term Commencement Date for
a price equal ********************* percent ************ of the Capitalized
Lessor’s Cost (the “FMV Early Option Price”), plus all applicable sales taxes.

 

Lessor and Lessee agree that the FMV Early Option Price is a reasonable
prediction of the Fair Market Value (as such term is defined in the PURCHASE
OPTION Section subsection (b) of the Lease hereof) of the Equipment at the time
the option is exercisable. Lessor and Lessee agree that if Lessee makes any
non-severable improvement to the Equipment which increases the value of the
Equipment and is not required or permitted by the MAINTENANCE Section or the
RETURN OF EQUIPMENT Section of the Lease prior to lease expiration, then at the
time of such option being exercised, Lessor and Lessee shall adjust the purchase
price to reflect any addition to the price anticipated to result from such
improvement. (The purchase option granted by this subsection shall be referred
to herein as the “Early Purchase Option”.)

 

(b) If Lessee exercises its Early Purchase Option with respect to the Equipment
leased hereunder, then on the Early Purchase Option Date, Lessee shall pay to
Lessor any Rent and other sums due and unpaid on the Early Purchase Option Date
and Lessee shall pay the FMV Early Option Price, plus all applicable sales
taxes, to Lessor in cash.

 

H.   Payment Authorization

 

You are hereby irrevocably authorized and directed to deliver and apply the
proceeds due under this Schedule as follows:

 

 

Company Name       Address       Amount

--------------------------------------------------------------------------------

InterCept, Inc.

 

3150 Holcomb Bridge Road, Norcross, GA

  $3,747,142.00        

New Jersey Sales Tax

              $179,933.28        

 

This authorization and direction is given pursuant to the same authority
authorizing the above-mentioned financing.

 

Pursuant to the provisions of the lease, as it relates to this Schedule, Lessee
hereby certifies and warrants that (i) all Equipment listed above has been
delivered and installed (if applicable) as of the date stated above, and copies
of the Bill(s) of Lading or other documentation acceptable to Lessor which show
the date of delivery are attached hereto; (ii) Lessee has inspected the
Equipment, and all such testing as it deems necessary has been performed by
Lessee, Supplier or the manufacturer; and (iii) Lessee accepts the Equipment for
all purposes of the Lease, the purchase documents and all attendant documents.

 

Lessee does further certify that as of the date hereof (i) Lessee is not in
default under the Lease; (ii) the representations and warranties made by Lessee
pursuant to or under the Lease are true and correct in all material aspects on
the date hereof and (iii) Lessee has reviewed and approves of the purchase
documents for the Equipment, if any.

 

[****] Omitted pursuant to a request for confidential treatment and filed
separately with the Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

Except as expressly modified hereby, all terms and provisions of the Agreement
shall remain in full force and effect. This Schedule is not binding or effective
with respect to the Agreement or Equipment until executed on behalf of Lessor
and Lessee by authorized representatives of Lessor and Lessee, respectively.

 

IN WITNESS WHEREOF, Lessee and Lessor have caused this Schedule to be executed
by their duly authorized representatives as of the date first above written.

 

LESSOR:   LESSEE: General Electric Capital Corporation   InterCept, Inc.

By:    /s/ John C. Sutehall

--------------------------------------------------------------------------------

 

By:    /s/ Scott Meyerhoff

--------------------------------------------------------------------------------

Name:  John C. Sutehall

--------------------------------------------------------------------------------

 

Name:  Scott Meyerhoff

--------------------------------------------------------------------------------

Title:    Senior Risk Analyst

--------------------------------------------------------------------------------

 

Title:    SVP CFO

--------------------------------------------------------------------------------

 

[****] Omitted pursuant to a request for confidential treatment and filed
separately with the Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

CS(R020403) 4147020006 *LEAS8760*

COMPUTER EQUIPMENT SCHEDULE

SCHEDULE NO. 004

DATED THIS 10/10/03            

TO MASTER LEASE AGREEMENT

DATED AS OF September 19, 2003

 

Lessor & Mailing Address:   Lessee & Mailing Address:

--------------------------------------------------------------------------------

General Electric Capital Corporation

  InterCept, Inc.

1000 Windward Concourse Suite 403

  3150 Holcomb Bridge Road

Alpharetta, GA 30005

  Norcross, GA 30071

 

This Schedule is executed pursuant to, and incorporates by reference the terms
and conditions of, and capitalized terms not defined herein shall have the
meanings assigned to them in, the Master Lease Agreement identified above
(“Agreement” said Agreement and this Schedule being collectively referred to as
“Lease”). This Schedule, incorporating by reference the Agreement, constitutes a
separate instrument of lease.

 

A.   Equipment: Subject to the terms and conditions of the Lease, Lessor agrees
to Lease to Lessee the Equipment described below (the “Equipment”).

 

Number

of Units

 

Capitalized

Lessor’s Cost

  Manufacturer           Serial Number  

Model and Type of Equipment

--------------------------------------------------------------------------------

1   $159,467.86               Dell       2003 Optiplex Workstation 1  
$24,355.62               Dell       2003 Dual Processor CAR PC 10   $22,270.60  
            Dell       2003 GX270T 256MB 40GB WIN2K with Monitor

Equipment immediately listed above is located at: 400 A Commerce Blvd, 2nd
Floor, Carlstadt, Bergen County, NJ 07072

1

  $31,341.02               Dell       2003 Dual Processor CAR PC

1

  $92,437.30               Dell       2003 Optiplex Workstation

10

  $13,362.36               Dell       2003 GX270T 256MB 40GB WIN2K with Monitor

Equipment immediately listed above is located at: 100 Grove Road, West Deptford,
Gloucester County, NJ 08066

1

  $111,930.00               Dell       2003 Optiplex Workstation

1

  $24,662.00               Dell       2003 Dual Processor CAR PC

12

  $25,212.00               Dell       2003 GX270T 256MB 40GB WIN2K with Monitor

Equipment immediately listed above is located at: 240 Corporate Drive, Reading,
Berks County, PA 19605

 

B.   Financial Terms

 

1.

   Advance Rent (if any):     Not Applicable    5.    Basic Term Commencement
Date:     12/1/03

2.

   Capitalized Lessor’s Cost:     $ 505,038.76    6.    Lessee Federal Tax ID
No.:     082237359

3.

   Basic Term (No. of Months):     36 Months.    7.    Last Delivery Date:    
October 15, 2003

4.

   Basic Term Lease Rate Factor:     *******    8.    Daily Lease Rate
Factor:     *********

 

9.   First Termination Date: Twelve(12) months after the Basic Term Commencement
Date.

 

10.   Interim Rent: For the period from and including the Lease Commencement
Date to but not including the Basic Term Commencement Date (“Interim Period”),
Lessee shall pay as rent (“Interim Rent”) for each unit of Equipment, the amount
of *******

 

Interim Rent shall be due on October 8, 2003.

 

 

[****] Omitted pursuant to a request for confidential treatment and filed
separately with the Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

11.   Basic Term Rent. Commencing on 1/1/04 and on the same day of each monthly
thereafter (each, a “Rent Payment Date”) during the Basic Term, Lessee shall pay
as rent (“Basic Term Rent”) the product of the Basic Term Lease Rate Factor
times the Capitalized Lessor’s Cost of all Equipment on this Schedule.

 

 

C.   Tax Benefits             Depreciation Deductions:

 

1.    Depreciation method is the 200 % declining balance method, switching to
straight line method for the 1st taxable year for which using the straight line
method with respect to the adjusted basis as of the beginning of such year will
yield a larger allowance, taking into account the 30% or 50% special
depreciation allowance and basis adjustment under Section 168(k)(1) of the Code,
whichever is applicable.

 

2.    Recovery Period: 5 years.

 

3.    Basis: 100 % of the Capitalized Lessor’s Cost.

 

D.   Property Tax

 

PROPERTY TAX NOT APPLICABLE ON EQUIPMENT LOCATED IN NEW JERSEY AND PENNSYLVANIA.

 

Lessor may notify Lessee (and Lessee agrees to follow such notification)
regarding any changes in property tax reporting and payment responsibilities.

 

E.   Article 2A Notice

 

IN ACCORDANCE WITH THE REQUIREMENTS OF ARTICLE 2A OF THE UNIFORM COMMERCIAL CODE
AS ADOPTED IN THE APPLICABLE STATE, LESSOR HEREBY MAKES THE FOLLOWING
DISCLOSURES TO LESSEE PRIOR TO EXECUTION OF THE LEASE, (A) THE PERSON(S)
SUPPLYING THE EQUIPMENT IS Advanced Financial Solutions, Inc. (THE
“SUPPLIER(S)”), (B) LESSEE IS ENTITLED TO THE PROMISES AND WARRANTIES, INCLUDING
THOSE OF ANY THIRD PARTY, PROVIDED TO THE LESSOR BY SUPPLIER(S), WHICH IS
SUPPLYING THE EQUIPMENT IN CONNECTION WITH OR AS PART OF THE CONTRACT BY WHICH
LESSOR ACQUIRED THE EQUIPMENT AND (C) WITH RESPECT TO SUCH EQUIPMENT, LESSEE MAY
COMMUNICATE WITH SUPPLIER(S) AND RECEIVE AN ACCURATE AND COMPLETE STATEMENT OF
SUCH PROMISES AND WARRANTIES, INCLUDING ANY DISCLAIMERS AND LIMITATIONS OF THEM
OR OF REMEDIES. TO THE EXTENT PERMITTED BY APPLICABLE LAW, LESSEE HEREBY WAIVES
ANY AND ALL RIGHTS AND REMEDIES CONFERRED UPON A LESSEE IN ARTICLE 2A AND ANY
RIGHTS NOW OR HEREAFTER CONFERRED BY STATUTE OR OTHERWISE WHICH MAY LIMIT OR
MODIFY ANY OF LESSOR’S RIGHTS OR REMEDIES UNDER THE DEFAULT AND REMEDIES SECTION
OF THE AGREEMENT.

 

F.   Stipulated Loss and Termination Value Table*

 

 

            stipulated                         # of   termination   loss        
                base   value   value                        

payments

--------------------------------------------------------------------------------

 

% of cost

--------------------------------------------------------------------------------

 

% of cost

--------------------------------------------------------------------------------

                       

1

      ********                        

2

      ********                        

3

      ********                        

4

      ********                        

5

      ********                        

6

      ********                        

7

      ********                        

8

      ********                        

9

      ********                        

10

      ********                        

11

      ********                        

12

      ********                        

13

      ********                    

 

[****] Omitted pursuant to a request for confidential treatment and filed
separately with the Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

            stipulated                         # of   termination   loss        
                base   value   value                        

payments

--------------------------------------------------------------------------------

 

% of cost

--------------------------------------------------------------------------------

 

% of cost

--------------------------------------------------------------------------------

                       

14

      ********                        

15

      ********                        

16

      ********                        

17

      ********                        

18

      ********                        

19

      ********                        

20

      ********                        

21

      ********                        

22

      ********                        

23

      ********                        

24

      ********                        

25

      ********                        

26

      ********                        

27

      ********                        

28

      ********                        

29

      ********                        

30

      ********                        

31

      ********                        

32

      ********                        

33

      ********                        

34

      ********                        

35

      ********                        

36

      ********                    

 

 

*The Stipulated Loss Value or Termination Value for any unit of Equipment shall
be the Capitalized Lessor’s Cost of such unit multiplied by the appropriate
percentage derived from the above table. In the event that the Lease is for any
reason extended, then the last percentage figure shown above shall control
throughout any such extended term.

 

G.   Modifications and Additions for This Schedule Only

 

For purposes of this Schedule only, the Agreement is amended as follows:

 

1.    The INDEMNIFICATION Section subsection (b) of the Lease is hereby amended
by deleting the word “and” immediately preceding “(ii)” on the second line
thereof and inserting the following at the end thereof:

 

; (iii) each item of Equipment constitutes “qualified property” pursuant to
Section 168(k) of the Internal Revenue Code of 1986, as now and hereafter
amended (the “Code”), and is eligible for the additional first-year depreciation
deduction equal to (A) thirty percent (30%) or (B) fifty percent (50%) of 100%
of the Capitalized Lessor’s Cost of the Equipment contemplated by the Code,
whichever is applicable; (iv) the Equipment shall be treated as originally
placed in service not earlier than the date of the execution and delivery of
this Schedule, or in the event the transaction is a sale-leaseback transaction,
Lessee shall not have placed in service the Equipment subject to this Lease at
any time prior to three months before the execution and delivery of this
Schedule; (v) Lessee has not arranged to purchase, and Lessor is not purchasing
the Equipment pursuant to a binding written contract entered into before
September 11, 2001, if clause (iii) (A) above applies, or not before May 06,
2003, if clause (iii) (B) above applies, and (vi) each item of Equipment shall
be placed in service before January 1, 2005.

 

2     EQUIPMENT SPECIFIC PROVISIONS

 

The MAINTENANCE Section of the Lease is amended by adding the following as the
third sentence in subsection (a):

 

Lessee agrees that upon return of the Equipment, it will comply with all
original manufacturer’s performance specifications for new Equipment without
expense to Lessor. Lessee shall, if requested by Lessor, obtain a certificate or
service report from the manufacturer attesting to such condition.

 

Each reference contained in this Agreement to:

 

[****] Omitted pursuant to a request for confidential treatment and filed
separately with the Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(a) “Adverse Environmental Condition” shall refer to (i) the existence or the
continuation of the existence, of an Environmental Emission (including, without
limitation, a sudden or non-sudden accidental or non-accidental Environmental
Emission), of, or exposure to, any substance, chemical, material, pollutant,
Contaminant, odor or audible noise or other release or emission in, into or onto
the environment (including, without limitation, the air, ground, water or any
surface) at, in, by, from or related to any Equipment, (ii) the environmental
aspect of the transportation, storage, treatment or disposal of materials in
connection with the operation of any Equipment or (iii) the violation, or
alleged violation of any statutes, ordinances, orders, rules regulations,
permits or licenses of, by or from any governmental authority, agency or court
relating to environmental matters connected with any Equipment.

 

(b) “Affiliate” shall refer, with respect to any given Person, to any Person
that directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person.

 

(c) “Contaminant” shall refer to those substances which are regulated by or form
the basis of liability under any Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls (“PCBs”), and radioactive
substances, or other material or substance which has in the past or could in the
future constitute a health, safety or environmental hazard to any Person,
property or natural resources.

 

(d) “Environmental Claim” shall refer to any accusation, allegation, notice of
violation, claim, demand, abatement or other order on direction (conditional or
otherwise) by any governmental authority or any Person for personal injury
(including sickness, disease or death), tangible or intangible property damage,
damage to the environment or other adverse effects on the environment, or for
fines, penalties or restrictions, resulting from or based upon any Adverse
Environmental Condition.

 

(e) “Environmental Emission” shall refer to any actual or threatened release,
spill, emission, leaking, pumping, injection, deposit, disposal, discharge,
dispersal, leaching or migration into the indoor or outdoor environment, or into
or out of any of the Equipment, including, without limitation, the movement of
any Contaminant or other substance through or in the air, soil, surface water,
groundwater or property.

 

(f) “Environmental Law” shall mean any federal, foreign, state or local law,
rule or regulation pertaining to the protection of the environment, including,
but not limited to, the Comprehensive Environmental Response, Compensation and
Liability Act (“CERCLA”) (42 U.S.C. Section 9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. Section 1801 et seq .), the Federal Water
Pollution Control Act (33 U.S.C. Section 1251 et seq .), the Resource
Conservation and Recovery Act (42 U.S.C. Section 6901 et seq .), the Clean Air
Act (42 U.S.C. Section 7401 et seq .), the Toxic Substances Control Act (15
U.S.C. Section 2601 et seq .), the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. Section 1361 et seq .), and the Occupational Safety
and Health Act (19 U.S.C. Section 651 et seq .), as these laws have been amended
or supplemented, and any analogous foreign, federal, state or local statutes,
and the regulations promulgated pursuant thereto.

 

(g) “Environmental Loss” shall mean any loss, cost, damage, liability,
deficiency, fine, penalty or expense (including, without limitation, reasonable
attorneys’ fees, engineering and other professional or expert fees),
investigation, removal, cleanup and remedial costs (voluntarily or involuntarily
incurred) and damages to, loss of the use of or decrease in value of the
Equipment arising out of or related to any Adverse Environmental Condition.

 

(h) “Person” shall include any individual, partnership, corporation, trust,
unincorporated organization, government or department or agency thereof and any
other entity.

 

Lessee shall fully and promptly pay, perform, discharge, defend, indemnify and
hold harmless Lessor and its Affiliates, successors and assigns, directors,
officers, employees and agents from and against any Environmental Claim or
Environmental Loss.

 

The provisions of this Schedule shall survive any expiration or termination of
the Lease and shall be enforceable by Lessor, its successors and assigns.

 

RETURN CONDITIONS: In addition to the provisions provided for in the RETURN OF
EQUIPMENT Section of the Lease, and provided that the Lessee has not elected its
option to purchase the Equipment, Lessee shall, at its expense:

 

(a) Upon the request of Lessor, Lessee shall no later than ninety (90) days
prior to the expiration or other termination of the Lease provide:

 

(i) a detailed inventory of the Equipment (including the model and serial number
of each major component thereof), including, without limitation, all internal
circuit boards, module boards, and software features;

 

(ii) a complete and current set of all manuals, equipment configuration, setup
and operation diagrams, maintenance records and other data that may be
reasonably requested by Lessor concerning the configuration and operation of the
Equipment; and

 

[****] Omitted pursuant to a request for confidential treatment and filed
separately with the Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(iii) a certification of the manufacturer or of a maintenance provider
acceptable to Lessor that the Equipment (1) has been tested and is operating in
accordance with manufacturers specifications (together with a report detailing
the condition of the Equipment), the results of such test(s) and inspection(s)
and all repairs that were performed as a result of such test(s) and
inspection(s) and (2) that the Equipment qualifies for the manufacturers used
equipment maintenance program.

 

(b) Upon the request of Lessor, Lessee shall, no later than sixty (60) days
prior to the expiration or other termination of the Lease, make the Equipment
available for on-site operational inspection by persons designated by the Lessor
who shall be duly qualified to inspect the Equipment in its operational
environment.

 

(c) All Equipment shall be cleaned and treated with respect to rust, corrosion
and appearance in accordance with manufacturers recommendations and consistent
with the best practices of dealers in used equipment similar to the Equipment;
shall have no Lessee installed markings or labels which are not necessary for
the operation, maintenance or repair of the Equipment; and shall be in
compliance with all applicable governmental laws, rules and regulations.

 

(d) The Equipment shall be deinstalled and packed by or under the supervision of
the manufacturer or such other person acceptable to Lessor in accordance with
manufacturers recommendations. Without limitation, all internal fluids will
either be drained and disposed of or filled and secured in accordance with
manufacturers recommendations and applicable governmental laws, rules and
regulations.

 

(e) Provide for transportation of the Equipment in a manner consistent with the
manufacturer’s recommendations and practices to any locations within the
continental United States as Lessor shall direct; and shall have the Equipment
unloaded at such locations.

 

3     LEASE TERM OPTIONS

 

Early Lease Term Options

 

The Lease is hereby amended by adding the following to the end thereof:

 

CANCELLATION OPTION:

 

(a) So long as no default exists hereunder and expressly provided that all of
the terms and conditions of this Provision are fulfilled, Lessee may cancel the
Agreement as to all (but not less than all) of the Equipment on this Schedule as
of any one of the Cancellation Dates set forth below (each, a “Cancellation
Date”) upon at least 90 days prior written notice (the “Notice Date”) to Lessor
(which notice shall be irrevocable and shall be sent to the attention of
Lessor’s Asset Management Organization, 44 Old Ridgebury Road, Danbury, CT
06810-5105). Such notice shall state the Cancellation Date which shall apply. If
all of the terms and conditions of this Provision are not fulfilled, this Lease
shall continue in full force and effect and Lessee shall continue to be liable
for all obligations thereunder, including, without limitation, the obligation to
continue paying rent.

 

(b) Prior to the Cancellation Date, Lessee shall

 

(i) pay to Lessor, as additional rent, (A) the Cancellation Value (set forth
below for the applicable Cancellation Date) for the Equipment, plus (B) all rent
and all other sums due and unpaid as of the Cancellation Date (including, but
not limited to, any Rent payment due and payable on the Cancellation Date and
any sales taxes and property taxes); and

 

(ii) return the Equipment in full compliance with the RETURN OF EQUIPMENT
Section of the Lease, such compliance being independently verified by an
independent appraiser selected by Lessor (reasonably acceptable to Lessee) to
determine that the Equipment is in such compliance, which determination shall be
final, binding and conclusive. Lessee shall bear all costs associated with such
appraiser’s determination and such costs, if any, to cause the Equipment to be
in full compliance with the RETURN OF EQUIPMENT Section of the Lease on or prior
to such Cancellation Date.

 

(c) The Cancellation Dates and the applicable Cancellation Values are as set
forth below:

 

***************                 *****************

 

(d) Lessee shall, from the applicable Notice Date through the Cancellation Date,

 

(i) continue to comply with all of the terms and conditions of the Lease,
including, but not limited to, Lessee’s obligation to pay rent, and

 

[****] Omitted pursuant to a request for confidential treatment and filed
separately with the Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

(ii) make the Equipment available to Lessor in such a manner as to allow Lessor
to market and demonstrate the Equipment to potential purchasers or lessees from
such premises at no cost to Lessor; provided, however, that, subject to Lessor’s
right to market and demonstrate the Equipment to potential purchasers or lessees
from time to time, Lessee may still use the Equipment until the Cancellation
Date.

 

(e) Lessee shall, from the applicable Cancellation Date through the earlier of
the date the Equipment is sold by Lessor to a third party or 30 days following
the Cancellation Date, comply with the following terms and conditions:

 

(i) Continue to provide insurance for the Equipment, at Lessee’s own expense, in
compliance with the terms found in the INSURANCE Section of the Lease, and

 

(ii) Make the Equipment available to Lessor and/or allow Lessor to store the
Equipment at Lessee’s premises, in such a manner as to allow Lessor to market
and demonstrate the Equipment to potential purchasers or lessees from such
premises at no cost to Lessor.

 

(f) The proceeds of any sale or re-lease of the Equipment after Lessee has
exercised its Cancellation Option shall be for the sole benefit of Lessor and
Lessee shall have no interest in or any claim upon any of such proceeds.

 

The Lease is amended by adding the following thereto:

 

EARLY PURCHASE OPTION:

 

(a) Provided that the Lease has not been earlier terminated and provided further
that Lessee is not in default under the Lease or any other agreement between
Lessor and Lessee, Lessee may, UPON AT LEAST 30 DAYS BUT NO MORE THAN 270 DAYS
PRIOR WRITTEN NOTICE TO LESSOR OF LESSEE’S IRREVOCABLE ELECTION TO EXERCISE SUCH
OPTION, purchase on an AS IS BASIS all (but not less than all) of the Equipment
listed and described in this Schedule on the rent payment date (the “Early
Purchase Date”) which is ** months from the Basic Term Commencement Date for a
price equal to ********************************** percent ******* of the
Capitalized Lessor’s Cost (the “FMV Early Option Price”), plus all applicable
sales taxes.

 

Lessor and Lessee agree that the FMV Early Option Price is a reasonable
prediction of the Fair Market Value (as such term is defined in the PURCHASE
OPTION Section subsection (b) of the Lease hereof) of the Equipment at the time
the option is exercisable. Lessor and Lessee agree that if Lessee makes any
non-severable improvement to the Equipment which increases the value of the
Equipment and is not required or permitted by the MAINTENANCE Section or the
RETURN OF EQUIPMENT Section of the Lease prior to lease expiration, then at the
time of such option being exercised, Lessor and Lessee shall adjust the purchase
price to reflect any addition to the price anticipated to result from such
improvement. (The purchase option granted by this subsection shall be referred
to herein as the “Early Purchase Option”.)

 

(b) If Lessee exercises its Early Purchase Option with respect to the Equipment
leased hereunder, then on the Early Purchase Option Date, Lessee shall pay to
Lessor any Rent and other sums due and unpaid on the Early Purchase Option Date
and Lessee shall pay the FMV Early Option Price, plus all applicable sales
taxes, to Lessor in cash.

 

H.   Payment Authorization

 

You are hereby irrevocably authorized and directed to deliver and apply the
proceeds due under this Schedule as follows:

 

 

Company Name       Address       Amount

--------------------------------------------------------------------------------

Advanced Financial Solutions, Inc.

 

1200 Sovereign Row, Oklahoma City, OK

  $58,828.00        

InterCept, Inc.

     

3150 Holcomb Bridge Road, Norcross, GA

  $426,871.98        

New Jersey Sales Tax

          $19,338.78        

 

This authorization and direction is given pursuant to the same authority
authorizing the above-mentioned financing.

 

Pursuant to the provisions of the lease, as it relates to this Schedule, Lessee
hereby certifies and warrants that (i) all Equipment listed above has been
delivered and installed (if applicable) as of the date stated above, and copies
of the Bill(s) of Lading or other documentation acceptable to Lessor which show
the date of delivery are attached hereto; (ii) Lessee has inspected the
Equipment, and all

 

[****] Omitted pursuant to a request for confidential treatment and filed
separately with the Commission.



--------------------------------------------------------------------------------

Confidential Treatment Requested

 

such testing as it deems necessary has been performed by Lessee, Supplier or the
manufacturer; and (iii) Lessee accepts the Equipment for all purposes of the
Lease, the purchase documents and all attendant documents.

 

Lessee does further certify that as of the date hereof (i) Lessee is not in
default under the Lease; (ii) the representations and warranties made by Lessee
pursuant to or under the Lease are true and correct in all material aspects on
the date hereof and (iii) Lessee has reviewed and approves of the purchase
documents for the Equipment, if any.

 

Except as expressly modified hereby, all terms and provisions of the Agreement
shall remain in full force and effect. This Schedule is not binding or effective
with respect to the Agreement or Equipment until executed on behalf of Lessor
and Lessee by authorized representatives of Lessor and Lessee, respectively.

 

IN WITNESS WHEREOF, Lessee and Lessor have caused this Schedule to be executed
by their duly authorized representatives as of the date first above written.

 

LESSOR:   LESSEE: General Electric Capital Corporation   InterCept, Inc.

By:    /s/ John C. Sutehall

--------------------------------------------------------------------------------

 

By:    /s/ Scott Meyerhoff

--------------------------------------------------------------------------------

Name:     John C. Sutehall

--------------------------------------------------------------------------------

 

Name:     /s/ Scott Meyerhoff

--------------------------------------------------------------------------------

Title:    Senior Risk Analyst

--------------------------------------------------------------------------------

 

Title:    SVP CFO

--------------------------------------------------------------------------------

 

[****] Omitted pursuant to a request for confidential treatment and filed
separately with the Commission.